 141320 NLRB No. 40ELLIOTT TURBOMACHINERY CO.1The Council on Labor Law Equality filed a motion requestingleave to file an amicus brief concerning the Board's application of
Dubuque Packing Co., 303 NLRB 386 (1991), enfd. in relevant partsub nom. Food & Commercial Workers Local 150-A v. NLRB, 1F.3d 24 (D.C. Cir. 1993), cert. granted 114 S.Ct. 1395 (1994), cert.
dismissed 114 S.Ct. 2157 (1994), to determine whether relocation
decisions are mandatory subjects of bargaining. The General Counsel
moved to strike the brief as untimely filed. The General Counsel's
motion to strike is denied, and the Board accepts the amicus brief.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3See Mercy Hospital of Buffalo, 311 NLRB 869, 873 (1993).4Consistent with the majority opinion in Exxon Research & Engi-neering Co., 317 NLRB 675 (1995), and contrary to our dissentingcolleague, we adhere to the clear-and-unmistakable waiver standard
and decline to apply a less rigid ``contract coverage'' test to deter-
mine whether an employer may invoke contract language as a de-
fense to an alleged failure to bargain over changes in mandatory sub-jects of bargaining. The Supreme Court has upheld the clear and un-
mistakable waiver standard when discussing the impact of a contrac-
tual provision on the waiver of a statutory right. Metropolitan EdisonCo. v. NLRB, 460 U.S. 693, 708 (1983).Elliott Turbomachinery Co., Inc. and Local Lodge225, District Lodge 34 of the International As-
sociation of Machinists and Aerospace Work-
ers, AFL±CIO±CLC. Case 9±CA±30582December 18, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn March 31, 1994 Administrative Law Judge JohnH. West issued the attached decision. The Respondent
filed exceptions and a supporting brief, and the Gen-
eral Counsel and the Charging Party each filed answer-
ing briefs. The Respondent also filed a reply brief.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.We adopt the judge's findings that the Respondentviolated Section 8(a)(5) and (1) of the Act as alleged.
The violations found center upon the Respondent's
failure to bargain in good faith with the Union over its
decision to relocate its manufacturing operations from
Dayton to Columbus, Ohio.In early 1993, the Respondent requested midtermnegotiations with the Union over proposed contractual
changes that it admitted could not be implemented
under the current bargaining agreement. The Respond-
ent proposed ``team cells,'' the implementation of
which, as detailed in the judge's decision, would vio-
late the contract's seniority and job classification pro-
visions. The Respondent stated that if the Union tried
to bargain away from the ``team cell'' concept, the
Company would relocate to Columbus, but if the
Union accepted the Respondent's proposals in their en-
tirety, the manufacturing operations would remain in
Dayton. A mere 4 days after the Respondent presented
its proposalsÐostensibly for the purpose of imple-menting contractual changes that would preclude theneed to relocate operationsÐthe Respondent informed
the Union by letter that it was planning to close the
Dayton operations in 2 months and relocate to Colum-
bus. Thereafter, the Union made repeated requests to
bargain over the relocation decision, but the Respond-
ent maintained that it had a contractual right unilater-
ally to relocate its manufacturing operations and that it
did not want to negotiate away from the plan. Thus,
as the judge found, the Respondent ``peremptorily
foreclosed further negotiations'' and presented its relo-
cation decision to the Union as a fait accompli.3In finding the violations alleged, we agree with thejudge, for the reasons set forth in his decision, that the
Respondent's relocation decision was a mandatory sub-
ject of bargaining under Dubuque Packing, above. Wealso adopt the judge's finding that the Union did not
waive its right to bargain about the relocation decision
by agreeing to the contractual management-rights and
severance pay provisions and to the zipper clause.4The management-rights provision in the parties' 1991
collective-bargaining agreement states:Subject to the provisions of this Agreement, theUnion hereby recognizes that the management of
the plant and direction of the working forces, in-
cluding the right to direct, plan, control plant op-
erations, establish and change working schedules,
the right to hire, transfer, suspend or discharge
employees for cause, layoff employees because of
lack of work or for other legitimate reasons, the
right to introduce new or improved methods or fa-
cilities or to manage the properties, is exclusively
vested in the Company. To decide location of itsplant, and to relocate the same; to permanentlydiscontinue the conduct of its business and oper-
ations. [Emphasis added.]The Respondent contends that because the purposeof a management-rights provision is to enumerate man-
agement's rights, the above-cited provision should be
construed as clearly and unambiguously vesting it with
an unqualified right to relocate the plant. Alternatively,
the Respondent maintains that by unilaterally relocat-
ing from Dayton to Columbus, it ``acted in accord
with its reasonable construction of the agreement.''
Under settled Board law, the critical question, how-
ever, is not ``whether such a right might reasonably be 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Owens-Brockway Plastic Products, 311 NLRB 519, 525 (1993)(emphasis added).6See American Telephone Co., 309 NLRB 925, 927 (1992) (letterincluded as part of bargaining agreement did not constitute a waiver
of the union's right to bargain about subcontracting where the letter
could be construed as permitting the employer to subcontract unit
work except in specified layoff situations, but could also be reason-
ably interpreted to require the employer to discuss with the union
all plans to subcontract).7In the same vein, the contract's severance pay provision concernspermanent plant closures and therefore does not establish that the
Union waived its right to bargain about plant relocations.8Dubuque Packing, 303 NLRB at 397. See also Reece Corp., 294NLRB 448, 450±451 (1989).We also reject the Respondent's contention that the judge foundthat the management-rights provision could not waive the Union's
right to bargain about plant relocations because the parties did not
negotiate about the provision during negotiations for the 1991 con-
tract, thus applying the ``reaffirmation requirement'' criticized by the
court in Gannet Rochester Newspapers v. NLRB, 988 F.2d 198, 203±205 (D.C. Cir. 1993), denying enf. 305 NLRB 906 (1991). We have
found, as discussed above, that the judge appropriately considered
the plain language of the management-rights provision and the par-
ties' bargaining history in evaluating the Respondent's waiver de-
fense.9The zipper clause provides in pertinent part that the parties haveagreed ``that the other shall not be obligated to bargain collectively
with respect to any subject or matter referred to or covered by this
Agreement.''10Michigan Bell Telephone Co., 306 NLRB 281, 282 (1992).11See Associated Services for the Blind, 299 NLRB 1150, 1151(1990), in which the Board found that a contractual zipper clause
containing the same ``referred to or covered [by]'' language as the
zipper clause here did not constitute a waiver of the union's right
to bargain about the specifics for implementing a procedure for
bumping unit employees from their jobs when the parties had agreed
to a contractual ``bumping by seniority'' provision, but had not dis-
cussed or explored its implementation.The Board in Associated Services also noted, at fn. 8, that the nor-mal function of a zipper clause is to maintain the status quo during
the life of a contract, and not to facilitate unilateral change.12Electrical Workers IBEW Local 1395 (Indianapolis Power) v.NLRB, 797 F.2d 1027, 1036 (D.C. Cir. 1986).13NLRB v. C & C Plywood Corp., 385 U.S. 421, 430 (1967).inferred from the management-rights clause; it iswhether that interpretation is supported by `clear and
unmistakable language.'''5Contrary to the Respondent's contentions, we agreewith the judge that the above-quoted provision is am-
biguous with respect to, inter alia, its right to relocate
the plant. We note that the language addressing the
Respondent's right ``[to] decide the location of its
plant, and to relocate the same'' is omitted from the
immediately preceding sentence, which enumerates the
rights that the agreement exclusively vests in the Re-
spondent. Instead, it is part of a separate and incom-
plete sentence at the end of the provision. Thus, the
pertinent contract language presents two plausible al-
ternatives relevant here: either the omission of reloca-
tion from the list of the rights the contract vests solely
in the Respondent was an error, or the parties intended
that the new sentence beginning after the enumeration
of rights introduce a new idea and that the rights
named are to be treated differently than those listed be-
fore, i.e., they are not exclusively reserved to the Re-
spondent. The last partial sentence of the management-
rights provision, then, can reasonably be interpreted as
open to at least two plausible interpretations, including
withholding from management of the unilateral right to
relocate the plant.6The judge further found, and we agree, that the par-ties' history of bargaining about the management-rights
provision fails to clarify the ambiguity or to dem-
onstrate that the Union waived its right to bargain
about the relocation decision. During negotiations in
1984, the parties agreed to eliminate the following as
the final sentence in the management-rights clause:
``Before final decision to discontinue the conduct of its
business and operations, the Union will be advised and
discussions held.'' The pertinent language plainly con-
cerns the complete discontinuance of a business and
not, as here, the relocation of a portion of the oper-
ations.7Moreover, the judge credited the testimony ofthe Union's negotiator, Ronto, that during the 1984 ne-
gotiations, the Respondent's representatives indicated
to the Union that the ``discuss'' language in the agree-
ment was redundant because the Respondent was obli-
gated in any event to meet with the Union and discuss
any discontinuance of operations. For these reasons,
we find that the bargaining history does not establishthat the parties ``fully discussed and consciously ex-plored'' the Union's statutory bargaining rights regard-
ing plant relocations or that the Union ``consciously
yielded or clearly and unmistakably waived its interest
in the matter.''8The contract includes a zipper clause that precludesbargaining about those matters already agreed to in the
collective-bargaining agreement.9The clear and unmis-takable waiver test applies equally to alleged waivers
contained in zipper clauses.10We have concluded thatthe parties' intent with respect to the Respondent's re-
tention of the unilateral right to relocate cannot be dis-
cerned with certainty. Under the circumstances, we
will not construe the contractual zipper clause as pre-
cluding bargaining concerning plant relocations.11Even applying the less rigorous ``contract interpreta-tion'' standard our dissenting colleague advances, we
cannot agree with him that the parties intended to rec-
ognize relocation as an unrestricted management right.
In interpreting a contract, the parties' actual intent is
always given controlling weight.12In order to deter-mine that intent, it is necessary to examine both the
contract language itself and relevant extrinsic evidence,
including bargaining history. Id. This is not to say,
however, that the Board interprets collective-bargaining
agreements in a vacuum, solely in accordance with
``abstract definitions unrelated to the context in which
the parties bargained and the basic regulatory scheme
underlying that context.''13Rather, ``collective-bar- 143ELLIOTT TURBOMACHINERY CO.14Electrical Workers IBEW Local 1395 v. NLRB, 797 F.2d at1033.15Contrast Gratiot Community Hospital v. NLRB, 51 F.3d 1255,1261 (6th Cir. 1995), in which the court, denying enforcement in
pertinent part to 312 NLRB 1075 (1993), found that the employer's
unilateral elimination of a special shift program was lawful when the
contractual language was ``clear and unambiguous in granting au-thority to the Hospital to determine the number of shifts ... in the

[special shift] program'' (emphasis added).16First National Maintenance Corp. v. NLRB, 452 U.S. 666(1981).17797 F.2d at 1033.18Dubuque Packing, above, 303 NLRB at 392.gaining agreements must be read in light of the reali-ties of labor relations and considerations of Federal
labor policy.''14Turning to the language of the contract, we find,contrary to the dissent, that the fact that the manage-
ment-rights provision does not tie plant relocation to
the phrase ``exclusively vested in the Company'' raises
concerns beyond faulty grammatical placement by cre-
ating an ambiguity as to the parties' intent regarding
plant relocations.15Additionally, even if the relocationlanguage appeared in the preceding sentence, that sen-tence is itself qualified by the introductory phrase stat-
ing that the exercise of the rights enumerated therein
is ``[s]ubject to the provisions of this Agreement.''We also disagree with the dissent's reliance on arti-cle 20, the contract's severance pay provision. Our dis-
senting colleague characterizes the Respondent's relo-
cation as resulting in a ``permanent and total closure
of the manufacturing operation of the old facility.''
Contrary to the dissent, we refuse to equate the Re-
spondent's relocation of its manufacturing operations
from Dayton to Columbus with the permanent and
total closure of the Dayton operations. To do so would
enable employers to evade their bargaining obligations
by engaging in quasi-plant closures. In this regard, we
note that although production ceased at Dayton, sup-
port functions including sales, marketing, finance, pur-
chasing, and engineering remained at the Dayton facil-
ity. We therefore disagree with the dissent's position
that article 20 of the contract, concerning severance
pay and applicable on its face to permanent plant clo-
sures, covers or is applicable to the unilateral reloca-
tion of the Respondent's manufacturing operations
here.Moreover, although the dissent contends that theseverance pay provision grants the Company the sole
right to determine whether to permanently close the
plant, the bargaining history of the management-rights
provision suggests the contrary. As discussed above,
the judge credited the testimony of the Union's nego-
tiator Ronto that during the 1984 negotiations the Re-
spondent's position was that the last sentence in the
1981 management-rights provision requiring the Re-
spondent to discuss with the Union any proposed dis-continuance of operationsÐwhich was ultimately de-leted from the 1984 contractÐwas redundant because
another provision of the agreement (art. 7, sec. 2)
placed such an obligation on the Respondent. An em-ployer's decision to close part of its business, unlikean employer's decision to relocate its operations, is
generally not a mandatory subject of bargaining.16If,as the bargaining history suggests, the contract im-
posed on the Respondent a duty to consult with the
Union on a permissive subject of bargaining (dis-
continuing operations at Dayton), then it could well be
argued that the contract required the Respondent toconsult with the Union on a mandatory subject of bar-
gaining (relocating the Dayton operations to Colum-
bus).Apart from this limited information concerning theparties' bargaining history, none of the standards for
interpreting ambiguous contract language such as past
interpretations, parol evidence, or knowledge of which
party drafted the language is present here to clarify the
parties' intent regarding a relocation of operations. If
a contract is clear and unambiguous, it must be applied
in accordance with its terms. When, as here, the con-
tract is ambiguous, we find applicable the court's state-
ment in Electrical Workers IBEW Local 1395 v. NLRBthat collective-bargaining agreements should be read in
light of the ``realities of labor relations and consider-
ations of federal labor policy.''17We have found that the Respondent's relocation de-cision is a mandatory subject of bargaining. Therefore,
requiring the Respondent to bargain over that decision
is ``responsive to the central purposes for which the
Act was created: promoting labor peace through collec-
tive bargaining over those matters suitable for negotia-
tion where there is a general duty to recognize and
bargain with a labor organization.''18Under the cir-cumstances here, when there are two equally plausible
interpretations of ambiguous contract language, one
granting management an unrestricted right to relocate
the plant and one requiring management to first con-
sult with the Union, we find that considerations of
Federal labor policy militate in favor of the latter inter-
pretation. Accordingly, we find, contrary to our dis-
senting colleague, that even under a ``contract interpre-
tation'' analysis, the Respondent was obligated to bar-
gain over its decision to relocate the plant. Con-
sequently, its failure to do so violated Section 8(a)(5)
and (1) of the Act.REMEDYWe adopt the judge's recommendation that the Re-spondent be ordered to reestablish its manufacturing
operations at its Dayton, Ohio facility. At the compli-
ance stage of this proceeding, the Respondent may in-
troduce evidence, if any, that was not available prior
to the unfair labor practice hearing, to demonstrate that 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19See Lear Siegler, Inc., 295 NLRB 857, 862 (1989).1My colleagues note that the management rights are ``subject tothe provision of the agreement.'' There is nothing in the agreement,
however, that obligates the Respondent to bargain about a relocation.2The manufacturing operation was coextensive with the contractunit. Thus, the Union's agreement, in the contract, that the Respond-
ent could shut down the plant was essentially an agreement that the
Respondent could shut down the contract unit. That is precisely what
Respondent did. The fact that Respondent chose to retain a few
nonunit positions is essentially beside the point.3The fact that the parties may have agreed to discuss a discontinu-ation of the business does not necessarily mean that they have
agreed to discuss or bargain about a relocation. The contract hereshows that they did not so agree.restoration of the manufacturing operations at Daytonwould be unduly burdensome.19ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Elliott Turbomachinery
Co., Inc., Dayton and Columbus, Ohio, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.MEMBERCOHEN, dissenting.My colleagues conclude that the Respondent wasobligated to bargain about the decision to relocate the
plant. In my view, the contract permitted the Respond-
ent to relocate without bargaining. I therefore dissent.As my colleagues concede, the contract deals withthe issue of whether Respondent could relocate without
bargaining. As they see it, the problem is that the con-
tract does not clearly resolve the issue. They then pro-ceed to apply a ``waiver'' analysis. They conclude that
the contract does not clearly waive the right to bargain.I would not apply a ``waiver'' analysis. As ex-pressed in my dissent in Exxon Research & Engineer-ing Co., 317 NLRB 675 (1995), if the contract coversa subject, the issue is not one of waiver; rather, the
issue is one of interpreting those contract terms. I
therefore now turn to the contract terms.First, I note that at least two provisions of the con-tract deal with the subject involved herein (i.e., wheth-
er the Union had a right to bargain about relocation).
Article III of the contract (management's rights) speaks
of the right ``to decide location of its plant, and to re-
locate the same.'' In addition, article 20 of the contract
gives the Company ``sole judgment'' to decide wheth-
er to permanently close a plant. As discussed below,
there can be legitimate questions as to what these pro-
visions mean. There can be no question, however, but
that these contract provisions cover or at least refer to
the matter involved herein. In these circumstances, arti-
cle 16, section 1 of the contract is instructive. It pro-
vides that if ``a subject or matter [is] referred to or
covered by this Agreement,'' neither party ``shall be
obligated to bargain collectively'' with respect thereto
for the life of the agreement. In the instant case, the
subject matter herein was ``covered'' in the contract.
Thus, there was no obligation to bargain further with
respect thereto.Further, article III of the contract affirmatively sup-ports the view that there is no duty to bargain in this
case. As noted, that provision is captioned ``Manage-ment's Rights,'' and it expressly lists the following:``To decide location of its plant, and to relocate the
same.'' Concededly, the quoted phrase appears sepa-rately, after a sentence that says that ``management of
the plant or direction of the working forces ... is ex-

clusively vested in the company.'' Thus, from a strict-
ly grammatical standpoint, the right to relocate is not
directly tied to the phrase ``exclusively vested in the
company.'' It is a cardinal rule of contract construc-
tion, however, that every word of a provision is to be
given some meaning. The words ``to relocate the
plant'' are listed in an article entitled ``Management
Rights.'' If the parties did not intend ``relocation'' to
be a management right, they would not have placed
that phrase in that article. Thus, a reasonable inference
is that the parties recognized that relocation is a man-
agement right. The grammatical placement of the
phrase within the article does not, by itself, destroy the
inference.1Article 20 of the contract gives further support tomy view. That provision says that the decision to
``close permanently a plant'' is a matter vested ``in the
sole judgment of the company.'' My colleagues say
that a permanent closure of a plant is different from
a relocation. In the instant case, however, the reloca-
tion resulted in a permanent and total closure of the
manufacturing operation of the old facility.2The relo-cation and the permanent closure were one and the
same. Accordingly, under article 20, that decision was
vested ``in the sole judgment of the company.''As noted, the plant closure was part and parcel ofa relocation. It was not a discontinuance of the busi-ness. Thus, the argument of my colleagues (that the
parties agreed to discuss a discontinuation of the busi-
ness) is irrelevant to the instant case. This case in-
volves a relocation of operations, i.e., a continuance ofthe operations at another facility. The relocation of op-
erations is expressly covered by the phrase that gives
the Company the right ``to decide location of its plant
and to relocate the same.''3 145ELLIOTT TURBOMACHINERY CO.4My colleagues say that there are ``two equally plausible interpre-tations'' of the contract. I disagree. As set forth above, I believe that
all of the relevant contract provisions support the proposition that the
relocation involved herein is a management right.I do not pass on whether the decision was a mandatory subjectunder First National Maintenance Corp. v. NLRB, 452 U.S. 666(1981), or Dubuque Packing Co., 303 NLRB 386 (1991). Even ifit was, the contract privileged the Respondent's actions.1Additionally Respondent, in its answer to the amended com-plaint, asserts that its decision to discontinue its manufacturing oper-
ation in Dayton, Ohio, and to relocate some of those operations in
Columbus, Ohio, was not a mandatory subject of bargaining; that the
Union through specific provisions of the labor agreement and
through the special severance benefits negotiated as part of that labor
agreement, waived any right to bargain, discuss, or in any way be
involved in any decision by the Company to discontinue and to relo-
cate some of the operations; and that the Union, by its conduct on
March 4 and 8, 1993, in its meetings with the Company and by its
conduct on March 7, 1993, is estopped from making any claims with
regard to bargaining about the Company's decision to discontinue its
Dayton operation.2Apparently Respondent purchased the business in 1969.3The agreement called for a 3-percent raise in 1991, a 3-percentraise in June 1992, a 3-percent raise in June 1993, and a 4-percent
raise in the last year of the contract.Under each of the provisions, and under all of themcollectively, I conclude that there was no duty to bar-
gain in this case.4Deborah R. Grayson, Esq., for the General Counsel.Robert J. Brown, Esq. and Teresa D. Jones, Esq. (Thompson,Hine and Flory), of Dayton, Ohio, for the Respondent.Frank Forgione, of Willowick, Ohio, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJOHNH. WEST, Administrative Law Judge. The chargewas filed by Local Lodge 225, District Lodge 34 of the
International Association of Machinists and Aerospace Work-
ers, AFL±CIO±CLC (the Union) on April 12, 1993. A com-
plaint was issued on June 3, 1993, and an amended com-
plaint was issued on October 19, 1993, alleging that Elliott
Turbomachinery Company, Inc. (Respondent) engaged in un-
fair labor practices within the meaning of Section 8(a)(1) and
(5) of the National Labor Relations Act (the Act) by refusing
to furnish the Union with information requested by it, by no-
tifying the Union of its intent to discontinue its manufactur-
ing operations at its Dayton, Ohio facility and subsequently
relocating that operation to Columbus, Ohio, without prior
notice to the Union and without affording the Union an op-
portunity to bargain with respect to this conduct, and by re-
fusing to bargain with the Union about operational changes
that were initially proposed by Respondent at an March 4,
1993 meeting. Respondent denies violating the Act.1A hearing in this case was held before me in Dayton onNovember 9 and 10, 1993. On the record, including the de-
meanor of the witnesses, and after due consideration of the
briefs filed by the General Counsel and the Respondent, I
make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation, was engaged in the productionof industrial tools at its facility in Dayton. The complaint al-
leges, the Respondent admits, and I find that at all times ma-
terial, Respondent has been an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act, and the Union has been a labor organization within the
meaning of Section 2(5) of the Act.II. FACTSThe Union has had collective-bargaining agreements withRespondent and its predecessor, the Gustav Wiedeke Com-
pany,2at Dayton for over 35 years. General Counsel's Ex-hibit 2(a)±(k). The most recent agreement was effective from
June 21, 1991, through June 24, 1995. (G.C. Exh. 3.)3On March 3, 1993 John Prah, who is the shop chairmanof the employees' bargaining committee, telephoned Velmer
Burton, who is a business representative with the Union, and
advised Burton that the Respondent had requested a meeting
on March 4, 1993, at the Company at 2 p.m. Prah speculated
that it might involved layoffs.On March 4, 1993, when Burton arrived at Respondent'sfacility he was directed to go to the Hampton Inn. There he
and the employee bargaining committee members met with
the following representatives of Respondent: Chuck Dunlevy,
who is Respondent's labor relations manager, Bob Colum-
bus, who was Respondent's operations manager at Dayton
and now holds that same position at Columbus, and Allen
Chenoweth, who was the plant superintendent at Respond-
ent's Dayton facility. Dave Horning and Carl Chaney are
also on the employees' bargaining committee. Burton testi-
fied that Dunlevy started the meeting ``saying that the com-
pany couldn't afford to be losing money anymore and that
he was going to present a program''; that Dunlevy said that
the Company had three options, namely, maintain the status
quo, create a team cell concept and a team work environment
or close the plant down; that Dunlevy called the plan he pre-
sented a Profitability Assurance plan; that the plan was pre-
sented showing slides, see General Counsel's Exhibit 4, with
an overhead slide projector, and with Columbus and
Chenoweth doing the narration; that Columbus said that the
Company was going to reduce the number of parts it manu-
factured; that Chenoweth said that the teams would handle
their own problems within the teams and the team leader
would decide whether they actually had a problem; that this
approach would be contrary to the labor agreement and the
right to air grievances or representation; that it was indicated
that the team would decide who would be in the group, who
would stay in the group, and who would leave the group;
that Columbus said that the Company was going to take the
19 classifications on page 63 of the current labor agreement
and reduce them to 1 classification, namely, flexible machin- 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Slide 3A of G.C. Exh. 4 indicates that the Company would im-plement the use of part-time co-op students in conjunction with
hourly personnel. At the time of this meeting Respondent had 42
employees. As pointed out by Burton, the work that could not be
handled by the 16 flexible machinists that Respondent proposed to
use would be handled by part-time co-op students even though em-
ployees with seniority would be laid off. Permission to use co-op
students was negotiated out of the 1991 collective-bargaining agree-
ment.ist;4that to qualify for the flexible machinist position an ap-plicant must successfully complete a skill level/compatibility
test conducted by an independent testing firm to determine
the applicant's ability/aptitude to successfully function in an
empowered, flexible, work team environment; that it was in-
dicated that the Company was going to permit even the fore-
men to be tested for these jobs; that it was indicated by Co-
lumbus that with the flexible machinist approach all shop su-
pervision positions would be eliminated; that there were not
really a lot of questions following the presentation because
the Company's plan was a total surprise; that Dunlevy said
that the Union and the employees had to accept the plan as
is and they should not try to negotiate away from it or the
Company would close the plant down; that Dunlevy said that
``more or less you're going to take this plan but, we're going
to let youÐeven though the employees would be losing their
representation and stuff we could still get our dues and rec-
ognition''; and that the parties agreed to meet again on
March 8, 1993. On cross-examination Burton testified that
during the March 4, 1993 meeting the comment was made
that the Company lost money 9 out of the last 10 years; that
Dunlevy said, ``[W]e're not here to ask for wage and benefit
concessions''; and that the Union was told by the company
representative ``don't try to bargain away from the concept
of the plan.''Regarding the March 4, 1993 meeting, Columbus testifiedthat the Company's chief negotiator during the involved ne-
gotiations was Dunlevy; that he, Columbus, and Chenoweth,
who was the note taker, also attended the negotiations; that
the purpose of that meeting was to present the concept, to
ask the Union to determine if they could accept that concept,
and if the answer was yes, then proceed with negotiations to
determine if the concept could be implemented in Dayton;
that if the answer was no, the Company would finalize the
closing decision and relocate the plant; that Dunlevy madeopening and closing statements, Respondent's Exhibit 1, re-
spectively, Appendices A and B hereto; that in terms of pres-
entation, the company representatives followed exactly the
text; that company representatives were asked if the employ-
ees would have to give up seniority, if they could provide
a copy of the 60-day notice, if current management people
would be eligible to go on the floor as machinists and if it
was necessary to get the membership to agree to the plan be-
fore the March 8, 1993 meeting; that regarding the last ques-
tion described above, the Union was advised that it was not
necessary but the Company wanted to know if the Union was
willing to accept the concept as a basis for negotiation; that
Respondent's basic market for its tools, which are mainte-
nance tools used in boilers, condensers, and heat exchanges,
was disappearing because of new technology in these areas;
that in 1986 the Company had sales of over $10 million but
in 1992 its sales were just under $7.3 million; that the Com-
pany proposed taking 43 bargaining unit people to 16 withno supervision; that the Company was not proposing anywage- or fringe-benefit concessions; that the Union was told
that the Company was looking at a higher rate of pay for the
machinists; and that at this point in time the Company, if it
was going to close the Dayton facility, had selected a site
in Columbus for relocation. On cross-examination Columbus
further testified that Respondent could not implement its plan
under the collective-bargaining agreement in effect at the
time because of the seniority language in the contract and the
sections relating to job classifications; that it was necessaryto go outside the bargaining unit to fill some of the flexible
machinist positions; that to avoid having the Dayton manu-
facturing operation close, the Union would have had to ac-
cept the concept of the Respondent's plan as presented on
March 4, 1993; that once the Union accepted the concept
there were parts of the Respondent's plan that were open to
discussion in view of the fact that Respondent did not open
the Columbus plant with machines on wheels and there was
a second classification, namely, shipping assembly; that indi-
rect labor, which he described as leased or temporary em-
ployees, was something Respondent believed could be a ne-
gotiable item; that while the Union had to accept the cell
concept, it did not have to accept the number of cells, name-
ly, three; that the Union had to accept the flexible machinist
concept, the testing, and the elimination of shop supervision;
that if the Union had accepted these concepts, the work
would have remained in Dayton and in his opinion, the oper-
ation could have been profitable in Dayton, especially be-
cause it was a much less expensive option; that indirectly
one of the impediments to profitability at Dayton was the
number of employees it took to manufacture parts and the
key element to Respondent's plan was to eliminate super-
vision; and that while Respondent believed that the agree-
ment it had with the Union gave it the right to close the
Dayton manufacturing operation, it decided to present the
plan to the Union to see if it would accept it.Dunlevy testified that he read the opening and closingstatements verbatim from the text at the March 4, 1993 meet-
ing. Appendices A and B attached hereto.On March 5, 1993, Burton telephoned his directing busi-ness representative, John Nickell, and told him about the
above-described March 4, 1993 meeting, indicating that ``the
company had made the statement they had lost money nine
out of the last ten years.'' According to Burton's testimony,
Nickell said the Company would have to show its records if
it claimed it was losing money. Nickell told Burton that
Nickell would attend the March 8, 1993 meeting with the
company representatives. Nickell corroborates Burton's testi-
mony regarding their March 5, 1993 conversation.On March 7, 1993, Burton telephoned Columbus and toldhim that Nickell would be at the March 8, 1993 meeting.
Burton testified that he asked Columbus, during this con-
versation, why the Company had blindsided the Union and
the employees and Columbus replied that ``its easier for the
company to go this way than it is to just tell the people [that]
they're moving.'' Regarding this March 7, 1993 telephone
conversation, Columbus testified that Burton said he did not
know how the Union could accept any part of the Compa-
ny's plan; that he assured Burton that it was not a ploy to
gain concessions; and that he made notes, Respondent's Ex-
hibit 2, of the conversation. Columbus' notes of the con- 147ELLIOTT TURBOMACHINERY CO.5Specifically, question (1) asked what will be the hourly rate fora flexible machinist, question (2) spoke to severance pay to those
employees who would be laid off, question (3) dealt with pensions,
question (4) asked for the number of items the Company had run
through the plant in the last 3 years and what was the projected
number for the next 2 years, question (5) asked who does the tool
sharpening, question (6) asked for the proper name and address of
P.S.P., question (7) asked who put this program together, and ques-
tion (8) asked about who would do the maintenance.6It is noted that p. 1 of G.C. Exh. 5 contains ``completed byteam.'' after ``8. maintenance.''versation indicate that he told Burton during this conversa-tion that the Company lost money 9 out of the last 10 years.On March 8, 1993, Burton and Nickell met with the em-ployees' bargaining committee members before they met
with the company representatives at 2 p.m. At the 2 p.m.
meeting Dunlevy, Columbus, and Chenoweth represented the
Company. In addition to Nickell and Burton, Prah and Com-
mitteemen Horning and Paul Chaney attended the meeting.
Burton testified that Nickell, at the outset of the meeting,
questioned the company representatives present about their
statements that the Company lost money 9 out of 10 years
and he asked to see the Company's records; that Dunlevy
said that he was not going to show the records because the
Company was not really asking for concessions in wages;
that Nickell then said, ``[W]hen you reduce 44 people down
to 16, certainly that's a concession''; that when Nickell
asked why would the company have to test an employee who
has already been doing the job for a number of years
Dunlevy said ``[W]e're sticking to the plan ... don't even

try to change it''; that it was indicated that the testing was
to be done by Psychological Services of Pittsburgh (P.S.P.);
that he did not believe that any company representative at
this meeting specifically proposed to change any part of the
bargaining agreement; that Dunlevy said that he ``was not
going to change the concept of the plan and don't try to bar-
gain away from it''; that during the 2 p.m. meeting Nickell
orally presented eight questions that were drawn up during
a caucus of the union representatives and committee mem-
bers, General Counsel's Exhibit 5;5that while the companyrepresentatives indicated in response to one of the questions
that the hourly rate for the flexible machinist would be high-
er than what machinists received under the 1991 collective-
bargaining agreement, it was indicated that the Company
would get back to the Union with the information requested
about the hourly rate; that it was indicated to the companyrepresentatives present that the information was needed by
the Union so that it could intelligently negotiate with the
Company; that when company representatives mentioned a
meeting the next day Nickell said that it would not do any
good to meet if the Company could not provide the informa-
tion the Union sought; that the company representatives
present were told that the union representatives would be
meeting with the membership on March 13, 1993, to tell
them what the Company was proposing; that he and Nickell
said that they would be at the Galt House in Louisville, Ken-
tucky, on March 17, 18, and 19, 1993; that Dunlevy said that
he also had commitments for those days; that the parties dis-
cussed the possibility of meeting on March 15 or 16, 1993;
and that the meeting ended with the understanding that after
the meeting with the membership on March 13, 1993, Bur-
ton, ``was to get back with Columbus to try to set up a meet-
ing, if possible, to let him know some information.'' On
cross-examination, Burton testified that during this meetingDunlevy said that the Company would not furnish the finan-cial information because it was not asking for concessions;
and that Dunlevy wanted to meet the next day but that
Nickell informed Dunlevy that he needed the information
first so that the union representatives could meet with the
membership and it would not make any sense for the Union
and Company to meet until the Company could answer the
Union's questions. On redirect, Burton testified that he was
very sure that Columbus made a statement that the Company
was losing $1 million this year. See the first line of page 2
of General Counsel's Exhibit 5 which, as here pertinent, are
allegedly some handwritten notes of Burton taken during the
March 8, 1993 meeting.Regarding March 8, 1993, Nickell testified that he metBurton for lunch and they went over Respondent's proposal,
General Counsel's Exhibit 4; that he then met with the mem-
bers of employees' committee to be brought up to date; that
they then met with the Company's representatives; that he
asked if the Company had been losing money and Columbus
said the Company lost money 9 of the last 10 years; that he
then asked to see the Company's books and Dunlevy said ab-
solutely not; that toward the end of the meeting Columbus
said that in the past year the Company lost $1 million and
he, Nickell, again asked to see Respondent's books; that
when he asked for the number of items the Company ran
through the plant in the last 3 years and what the projected
number would be for the next 2 years Columbus said that
(a) the Company would be running 20 percent less; (b) he
did not know if he could readily get that information and (c)
the volume of business had been between $11 and $12 mil-
lion; that as an alternative to the proposed testing the Union
proposed taking a look at the existing labor agreement since
``the seniority had all kinds of flexibility built into'' it; that
Dunlevy said the Company was not going to negotiate away
from its plan; that when the Union asked how does this af-
fect the existing labor agreement company representatives
would say ``don't try to negotiate away from our plan''; that
he verbally asked the questions on the first sheet of General
Counsel's Exhibit 5; that he did not believe that he asked
question number 8, namely who was going to do the mainte-
nance;6that it was indicated that the Company wanted to putthe plan into effect by June 1, 1993, and when he asked if
there was going to be any training he was told no because
the Company was losing a $1 million that year; that at that
point he, Nickell, said if you are losing money we would
have the right to see the books because you are ``making a
major change in the agreement that's going to affect wages,
it's going to effect everything''; that he explained to the
company representatives that he needed the financial infor-
mation to discuss it with the employees because they were
having some difficulty believing the Company was losing
money when the Company had negotiated an agreement giv-
ing wage increases; that Dunlevy, who came down from
Pennsylvania, indicated that he wanted to meet again on
March 9, 1993, but he, Nickell, indicated that he wanted to
present the information to the membership first; that Dunlevy
indicated he had a 2- or 3-day commitment the following
week and ``we indicated that we had a staff meeting that was
going to be held in Louisville ... at the Galt House ...
 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The notes introduced herein were typed. The handwritten notestaken at the meeting which were made available at the hearing here-
in, were, according to counsel for the General Counsel, brief, while
the typed notes, excluding the cover page, are 14 pages long. P. 13
of the exhibit lists seven questions. It does not list a question as to
who would do the maintenance.8As noted above, according to Burton's notes, G.C. Exh. 5, it wasindicated during the March 8, 1993 meeting that maintenance, which
was the eighth question, would be completed by the team.9Nickell also received this fax.between the 18th ... [and] the 20th''; that Burton said that
they could meet on the 15th, 16th, and maybe a half day on
the 17th, and, if necessary, they could skip the Louisville
trip; that they left the March 8 meeting with the understand-
ing that Prah could contact Burton if there was a change in
plans and the Union would try to accommodate the Com-
pany; and that he, Nickell, thought ``it was ... [concluded]

along the lines that ... [Burton] could get with ... Colum-

bus.'' On cross-examination Nickell testified that at the
March 8 meeting he brought up the subject of money when
he asked if the Company was losing money and Columbus
said that it had lost money 9 out of the last 10 years; that
when he, Nickell, asked to see the Company's books, the
company representatives indicated that they would not show
the books because the Company was not seeking a wage
concession; that under the employee stock ownership pro-
gram (ESOP) moneys that were put aside by the Company
for the ESOP would revert to the Company if, as was done,
the Company relocated within 5 years of an unspecified date;
that under the collective-bargaining agreement that Elliotthad with the Union there was a provision dealing with reduc-
tions in force and if the Company wanted to lay off say 30
people it could lay off 30 people; that on the second page
of General Counsel's Exhibit 5 the following appears:Company is coming in here deliberately trying to forcethe Union to turn them down. Now, we ... W & F

next wk. in Ky. Velmer be in touch call your group,
can fax you materials needed;and that while the company representatives indicated thatthey wanted to meet the next day and they thought they
could provide some of the information, the Union wanted the
information to meet with the membership before there was
another meeting with the company representatives. On redi-
rect Nickell testified that the Union had a self-directed work
force in areas at the General Electric Company that occurred
after the plan was partially negotiated with the Union; and
that that plan took 2-1/2 to 3 years to put it into effect.With respect to the March 8, 1993 meeting, Columbus tes-tified that Nickell asked if the Company was losing money
and when Columbus said that it had lost money for 9 out
of the last 10 years Nickell asked if he would be able to see
the Company's financial records; that Dunlevy said that the
Company was not asking for wage or fringe concessions and,
therefore, the financial records would not be made available;
that he did not know how to gather the information Nickell
asked for regarding product flow, especially as it related to
the future; and that when Dunlevy asked if they could meet
the next day, with the Company providing the information,
the union representatives said they wanted to meet with the
membership to determine if the membership wanted the
Union to discuss the plan; and that the Company made notes
of this meeting. (R. Exh. 3.)7On cross-examination Colum-bus testified that Respondent does keep computer records of
what it makes as well as what it sells but the problem wasthat it was in the process of reducing its part numbers from36,000 to 8000 and certain of the part number information
was being deleted; that Respondent did have a forecasting
formula to compare what sales were before the relocation
and what they were expected to be after the relocation; that
while Nickell asked to see the financial records at the begin-
ning of the meeting Columbus did not recall Nickell asking
for these records at the end of the meeting; and that he did
not recall telling the Union that Respondent was going to be
losing $1 million that year and such statement is not in the
Company's minutes of the meeting but if ``that question was
asked that would have been the answer.''With respect to the March 8, 1993 meeting, Dunlevy testi-fied that he told Nickell once during the meeting that the
Company would not show the books because while it was
looking at making changes in the contract, it was not looking
at making changes in the wages or fringes and it did not
deem the bargaining concessionary; and that he did not recall
the request for financial information coming up again at this
meeting.After the above-described meeting on March 8, 1993, Bur-ton personally received a letter from Respondent's general
manager, Joseph Smith, which letter is dated March 5, 1993,
and which letter indicates that Respondent intended to dis-
continue operations at its Dayton facility as of the end of the
day of May 7, 1993. (G.C. Exh. 7.) The letter indicates that
the notice was sent in accordance with Section 3(a)(1) of the
Workers Adjustment and Retraining Notification Act.On March 11, 1993, Burton received a fax from the Re-spondent, General Counsel's Exhibit 6, in which it gave re-
sponses to seven of the questions asked by the Union during
the March 8, 1993 meeting.8The fax9reads as follows:1. Hourly rate of new classification?RESPONSE:
If the Company's Plan is accepted by the Union, therate for this classification would be based on similar
rates paid for like jobs in the area. The rate for this
classification could be established at a level higher than
any rate in the current contract.2. Severance package for employees?
RESPONSE:
To be negotiated as part of acceptance of the Com-pany's Plan or as part of a plant closing. At a mini-
mum, severance will be paid in accordance with the
current contract language.3. Will the company consider early, unreduced pen-sion for employees 55 years of age and older?RESPONSE:
If the Union were to accept the Company's Plan, theCompany would be willing to consider this request aspart of any acceptance package. Otherwise, the pension
plan provides for pension funds distributions in the
event of a plant closing and plan termination.4. Provide a list of products that ran through theshop the last three years and provide a projection for
the next three years.RESPONSE: 149ELLIOTT TURBOMACHINERY CO.We do not know how to capture this information.Therefore, it cannot be provided.5. Who will sharpen tools?
RESPONSE:
Each cell will be responsible for the sharpening oftheir own tools. This may be done internally or through
outsourcing.6. What does PSP stand for and what is their ad-dress? Is it associated with a college or university? Is
it privately owned?RESPONSE:Psychological Services of PittsburghUnion Trust Building Suite 430Pittsburgh, PA 15219
PSP is not associated with any college or university.PSP is privately owned.7. Who is the consultant who put this program to-gether?RESPONSE:
This program has been created in it's entirety by theElliott Company. No independent consultants were
used.On March 13, 1993, the Union had a meeting with themembership to explain to them what was occurring and to
answer their questions. Burton testified that the membership
requested that the representatives go back to the Company
and try to negotiate the best possible agreement they could
get. Nickell, who also attended the March 13 membership
meeting, testified that the only information the Company pro-
vided before the March 13, 1993 meeting was that contained
in General Counsel's Exhibit 6, the March 11, 1993 fax he
and Burton received from the Company; and that the mem-
bership told them to go back and try to negotiate to try to
save the jobs in Dayton.According to Burton's testimony, he thought that when hetelephoned Columbus on March 14, 1993, he, Burton, re-
quested a meeting on March 15 and 16, 1993. Initially Bur-
ton testified that he telephoned Columbus about 7:15 or 7:30
p.m. and that they spoke for minutes. Burton testified that
when he and Columbus talked about setting up a meeting for
the coming week Columbus indicated that since Dunlevy had
about 41 inches of snow in his area in Pennsylvania, he
would not be able to make the meeting during the first part
of the week and he had commitments the second part of the
week; that he told Columbus that Burton would be in Louis-
ville at the Galt House and Columbus could contact him
there; that Columbus asked him what the membership
thought of the proposal and he told Columbus that ``giving
up seniority and stuff like that would be a very hard thing,
but when we came back to negotiate, anything was pos-
sible''; and that when he said that the Company blindsided
the Union from day one and it was a take-it or leave-it type
deal, Columbus said that what he said was off the record and
``it was easier for the company to come in and give a plan
that they knew the membership couldn't accept than just tell
them that [the Company was] going to be moving. On cross-
examination, Burton testified that Columbus asked him tocall after the membership meeting; that Columbus telephoned
Burton's father by mistake on March 14, 1993, and his father
told him about Columbus' call; that he then telephoned Co-
lumbus; that he told Columbus that Burton did not knowwhether the membership would accept the empowered con-cept or the loss of their seniority but they would sit down
at the bargaining table and ``who knows where we'll go from
there''; that he was sure that he did not say that they would
never agree to the team, self-governing concept and they
would let the doors close first; that he thought he asked Co-
lumbus to try to set a meeting up for March 15 or 16, 1993,
but Columbus said that Dunlevy had 41 inches of snow in
his area and he would not be available at the beginning of
the week and he would not be available at the end of the
week because he had other commitments; that he told Co-
lumbus either Burton would call him from Louisville and
leave a number where Columbus could contact him or if
Dunlevy could schedule something, Columbus should call
Burton in Louisville and he and Nickell could break away
from Louisville and come back to Dayton; that there was no
anticipation of a meeting either way during that coming week
because of the snow and Dunlevy's prior commitments; and
that Columbus said that he had ``to do what's on the table
... [i]t's out of my control.'' On redirect, Burton testified

that during this telephone conversation Columbus said,
``Velmer, I've got be honest with you. I've got to do what's
on the table. It can't go back to the old contract language.
This is out of my hands; it's out of control.''Regarding his telephone conversation with Burton onMarch 14, 1993, Columbus testified that, when he attempted
to telephone Burton, telephone information gave him the
telephone number for Burton's father; that later that evening
Burton telephoned; that Burton said that (1) the Union could
not live with eliminating seniority, (2) the Union would not
consider self-governing work teams, and (3) the Union would
say no to self-disciplining work teams until the doors close;
that they discussed Dunlevy's ability to come to Dayton
from Pennsylvania in view of a big snowstorm; thatVelmer told me of his plans to go out of town to Louis-ville and said thatÐwe left it that he would call on
Tuesday morning and give me the number where he
could be reached so we could decide what to do from
there;that he made two pages of notes (R. Exh. 4) of this tele-phone conversation that lasted from 10:15 p.m. until 10:50
p.m.; that they decided that Monday, March 15, 1993, would
not be a likely meeting date because of Dunlevy's situation;
and that they would know better Tuesday morning, March
16, 1993, about Dunlevy's situation and Burton, who was
going out of town, said he was going to call Tuesday morn-
ing. On cross-examination Columbus testified that during his
conversation with Burton on March 14, 1993, Burton said
that he would be available to meet with Respondent's rep-
resentatives Monday, March 15, 1993, but he ``would be in
Louisville on Tuesday morning and would call me, upon ar-
riving, with his number''; that Burton asked him if Colum-
bus had heard of the Galt House in Louisville, Burton did
give him the name of the hotel Burton was staying at in Lou-
isville but Columbus did not recognize the name and Burton
said he would ``contact ... [Columbus] with the number on

Tuesday morning''; that he did not discuss Dunlevy's sched-
ule for the end of that week with Burton during the call on
March 14, 1993; that he telephoned Dunlevy on March 14,
1993, after speaking with Burton and he, Columbus, told 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10``V'' is Burton and ``B'' is Columbus.11Columbus pointed out that Respondent's fiscal year runs fromJune through May and it wanted the plan in operation by June 1,
1993, so that it could make the new fiscal year a turn around year.Dunlevy that Burton was going to call on Tuesday morning.Columbus' notes of this conversation end with following:10V EndingÐI think we can work out a plan using ex-isting contract.B I'm being honest Velmer, this plan is our future.I understand you are willing to negotiate to a middle
ground. Our position is we won't bargain away from
the plan . The question is ``Can you accept work under
the concept as presented?''V He'll call me this week. Tuesday.On Monday, March 15, 1993, according to his testimony,Columbus telephoned Dunlevy in Pennsylvania and Dunlevy
was available for the entire week. Burton testified that ``it
seems like on the 15th ... [he] called the company.'' Ac-

cording to Burton's testimony, he ended up talking to Prah.
Burton did not know why he did not speak to Columbus on
March 15, 1993. Burton's calendar did not have any entry
for March 15, 1993.Burton's calendar indicates that on March 16, 1993, hehad a doctor's appointment at 9:45 a.m. and a business meet-
ing at a Company named McCauleys at 1 p.m..Columbus testified that Burton did not telephone on Tues-day, March 16, 1993.On March 17, 18, and 19, 1993, Burton and Nickell werein Louisville.According to the testimony of Columbus, Respondent de-cided on March 17 or 18, 1993, to close the Dayton Manu-
facturing operation. Columbus testified that while Respond-
ent stressed to the Union that time was of the essence, there
was not, in Respondent's opinion; any interest on the part of
the Union to talk about the Company's plan.11On cross-ex-amination Columbus testified that on March 17 and 18,
1993, he had three meetings with Joe Smith and with
Dunlevy on the telephone and the decision was finalized by
these individuals on Thursday, March 18,1993.On Monday, March 22, 1993, Burton's first working dayback from Louisville Burton telephoned Columbus who then
had a letter faxed to Burton. Respondent's March 22, 1993
letter from Smith to Burton, General Counsel's Exhibit 9, in-
dicates that Respondent made a final decision to discontinue
manufacturing operations in Dayton effective May 7, 1993.
The letter goes on to state as follows:Each eligible employee will be provided with a sever-ance allowance according to Article 20 of the Labor
Agreement at the time of employment termination. If
you wish to discuss any other matters with regard to the
cessation of operations, please contact me.According to Burton's testimony, he and Columbus discussedthe fact that the Union did not get the opportunity to actually
negotiate anything because it was always a take-it or leave-
it type of deal. Burton testified that Columbus said that the
final decision to close the operation was made on March 19,
1993. On cross-examination Burton testified that he tele-
phoned Columbus after Prah told Burton that Columbus was
trying to contact him.With respect to his telephone conversation with Burton onMarch 22, 1993, Columbus testified that he tried to reach
Burton, and Prah was finally able to contact Burton and have
him telephone the Company; that he told Burton that Burton
did not call on the ``15th'' and as a result of their conversa-
tion of March 14, 1993, and the fact that ``we weren't able
to see an interest in getting together, the decision has been
finalized to close''; that they discussed why Burton did not
telephone; and that when Burton asked when the decision
was made Columbus told him that it was made late the pre-
vious week.According to his testimony, on either March 22 or 23,1993, Nickell telephoned Dunlevy to arrange a meeting.
With respect to the telephone call, Nickell testified that he
told Dunlevy that (1) the Union had experiences with self-
directed work forces and job combinations, and the Union
was willing to sit down and try to work something out that
both parties could live with, and (2) the Union wanted to
save whatever jobs it could in Dayton; that he believed that
they agreed to meet on March 29, 1993; and that when he
asked Dunlevy if the Company was going to move the oper-
ation Dunlevy said that at that time he did not know and the
operation could be in Ohio, Tennessee, or Pennsylvania.
Dunlevy testified that Nickell telephoned him on March 24,
1993, to discuss when they could get together for a side bar
and effects bargaining; and that there were no telephone con-
versations between him and Nickell from March 8 to 24,
1993. On cross-examination Dunlevy testified that Nickell
thought they were supposed to meet on March 29, 1993.Sometime between March 22 or 23 and 29, 1993, Nickellcontacted Dunlevy to find out where the March 29, 1993
meeting was going to be held. Nickell testified that Dunlevy
said that it was not his understanding that there was going
to be a meeting on March 29, 1993; and that he told
Dunlevy that the Union was making an effort to determine
``where you all are coming from.''By letter dated March 29, 1993, General Counsel's Exhibit14, Dunlevy advised Nickell as follows:This is to confirm the telephone message I left withyour Secretary, Mabel, last week.We will meet with the Union Committee to com-mence effects bargaining on Wednesday, April 14,1993,
time and place to be decided. Due to scheduled com-
mitments we are unable to meet before this time.Should the 14th be unacceptable, please contact meor Bob Columbus.Nickell testified that it was finally agreed that there wouldbe a side bar meeting on April 13 and a meeting of the com-
mittees on April 14, 1993.By letter dated March 31, 1993, General Counsel's Exhibit10, the Union advised Respondent as follows:This letter is in response to the Company's unilateralaction of trying to change the current existing labor
agreement between the l.A.M.A.W., Local Lodge No.
225 and the Elliott Company which is in effect until
June 24, 1995. It must be noted the Company's General
Manager, Joseph Smith, requested a meeting with the
Union on March 4, 1993, on site, at the Company's
plant location at 2 p.m. on that date. However, upon
my arrival at the plant, the Union was informed to go 151ELLIOTT TURBOMACHINERY CO.to the Hampton Inn, across from Wright University,yourself, Bob Columbus and Al Chenaweth met with
the Union. The agenda for their meeting was not given
prior to this meeting to any member of the shop com-
mittee, nor my office. The Company presented a over-
head projector presentation of its ``Discussion Sheets
on Resizing of Product Lines and Company's Profit-
ability Assurance Plan.''During the aforementioned meeting the Companystated the following:(1) No longer can accept losing money. (No profitnine out of the past ten years.)(2) Reduction of current nineteen labor classifica-tion to one classifications called flexible machinist.(3) Union must accept Company plan or else aplant closing will occur.(4) ``Don't try to bargain away from this plan.''The Union position with regard to the above issuesand during subsequent meeting on March 8, 1993, the
Company has never at anytime given any specific con-
tract language to change, nor has the Company been
willing to accept or listen to any suggestions from the
Union with regard to the labor agreement. The union
stated during the March 4th and 8th meetings that it
would meet at anytime with the Company to discuss
changes in the contract in an attempt to suit the com-
pany situation. However the Company chooses to not
meet to discuss the effect its plan would have on the
current labor agreement.Also, during the March 8th meeting, the Union re-quested additional information and the Company failed
to provide all the information requested by the Union.In order for the Union to properly assess the situa-tion and represent the bargaining unit members fairly,
the Union requests the following information. Due to
the fact the Company claims to have lost money nine
of the past ten fiscal years, the Union orally requested
that the Company show its financial records to show it
not being profitable.In addition to the financial reports the Union is nowasking for the information the Company failed to pro-
vide in its ``Union Question Meeting of 3±8±93'' re-
sponse sheet, (item #4).The Union is and has always been willing to meetthe Company representatives at anytime to discuss anychange the Company may wish to negotiate in the labor
agreement. Then, March 22, 1993, you faxed my office
a letter from Joseph W. Smith that the Company posi-
tion was that they had made a final decision to dis-
continue manufacturing operation at the Dayton plant
effective Friday, May 7, 1993.We now have meetings scheduled for April 13 andApril 14, 1993 due to the Company's change of posi-
tion.Burton and Nickell testified that the Union never receivedany information from Respondent regarding its financial
records or the number of items Respondent ran through the
plant in the last 3 years and the projected number for the
next 2 years.By letter dated April 7, 1993 (G.C. Exh. 11), Respondentthrough Dunlevy advised Burton, with a carbon copy to
Nickell, as follows:I am in reply to your letter of March 31, 1993 con-cerning our discussions in early March, 1993 as to the
future of Elliott's manufacturing operations in Dayton.
Because your letter misstates certain facts and events,
and incorrectly draws certain conclusions, I feel com-
pelled to re-visit some of the events over the past
month.First, the Company acknowledges that a LaborAgreement exists between the Company and your
Union, and that this Labor Agreement does not expire
until June, 1995. However, this Labor Agreement spe-
cifically vests the Company with the unilateral right to
permanently discontinue manufacturing operations in
Dayton and to relocate those operations elsewhere if the
Company elects to do so. In that event, the Labor
Agreement also provides agreed upon severance pay
benefits to eligible bargaining unit employees.Despite the above provisions of the Labor Agree-ment, the Company, in good faith, met with Local
Lodge No. 225 in an attempt to determine whether your
Union was receptive to operational changes that the
Company felt were necessary to keep manufacturing
operations in Dayton. From the outset of the Compa-
ny's presentation and discussions on this subject, how-
ever, the proposed plan met with strong resistance from
you, John Nickell and the committee. Not once did we
hear that the Union was willing to even consider the
concept of our plan which, as your recognized, would
have required changes to the Labor Agreement. Quite
the contrary, we heard loud and clear that the Union
was not willing to open the contract ``to bargain away
seniority.''In your March 31 letter, you wrote that ``the Unionstated during the March 4th and 8th meetings that it
would meet at anytime with the Company to discuss
changes in the contract in an attempt to suit the Com-
pany situation.'' Our recollection and notes (and, your
actions) show the opposite. In the wrap up of the sec-
ond meeting on March 8, you said, ``we're not inter-
ested in a meeting for the rest of this week until we
meet with the union personnel over the weekend.
Maybe the union people don't want us to negotiate a
new plan. We must ask the membership if they will ac-
cept this new plan, but I don't think they will accept
any part of this plan. I wouldn't accept this and right
now would have you stick it up where the sun doesn't
shine.'' These remarks certainly did not indicate that
you were willing to meet at anytime. In fact, I encour-
aged further meetings that week, and you refused.After the membership meeting on Saturday, Bob Co-lumbus called John Prah and you on Sunday to see if
we could continue discussions. You suggested to Bob
that we meet in a side-bar to discuss variations to our
plan, but stated that you could not bargain away senior-
ity, nor accept the concept of discipline by union mem-
bers. You said, ``The doors will close before allow
union members to discipline other union members.''
Then, you told Bob you would be in Kentucky until 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12Nickell corroborated Burton's testimony.13The proposal, which begins with ``[t]he Union desire is to havean opportunity to respond to company discussion of the Company
Profit Assurance Plan, in an attempt to save jobs,'' covered union
recognition, pension, severance pay, medical insurance, life insur-
ance savings plan and ``ARTICLE 17 INSURANCE.''14This proposal spoke to the same topics covered in the above-described April 27, 1993 proposal.Thursday, March 18, 1993, but you would call Bob onTuesday. No phone call was received and no other
word came from the Union the remainder of that week
about any meeting to discuss our proposal. It was not
until late Monday, March 22, 1993, that you called Bob
Columbus at the plant after John Prah requested you do
so. Bob informed you that the Company had finalized
its decision to discontinue manufacturing operations in
Dayton effective May 7, 1993. And even then, you
gave no indication of any desire by the Union to meet
concerning our plan. As a result, the final decision let-
ter was mailed to the Union on Tuesday, March 23,
1993, after more than two weeks had elapsed since the
March 8th meeting. You were faxed a copy of the let-
ter.The Company was willing and able to meet and bar-gain the necessary changes, and particularly in light of
the gravity of the situation, we encouraged meetings.
You were unable or unwilling to meet between March
8th and March 22nd, when the decision was finalized.In reference to the additional information that youclaim the Company failed to provide, again, I reiterate
the following. First, the Company has not, and did not,
request concessions in wages and/or fringe benefits as
part of our operational change proposal. Therefore,
there is no relevant need to provide any financial data
to you. Second, the Company had no obligation to dis-
cuss this matter with you even though it chose to do
so.On the matter of Item #4 on our written answers toquestions of March 8th, we told you that we do not
know how to capture the information on products that
ran through the shop the last three years, nor are we
able to provide a projection for the next three years.
Also, the information is redundant and not relevant to
the decision to close the Dayton facility.In conclusion, you have confirmed our meeting dateof April 13, 1993, in reply to your request for a ``side
bar.'' This meeting will be held at the Hampton Inn in
Centerville, commencing at 2:00 p.m. Then, on April
14, 1993, the parties will meet to discuss the effects of
plant closing on bargaining unit personnel.In the meantime, if you have any questions, pleasecall me.Regarding this letter, Burton testified that while seniority wasan issue, he did not think that the Union ``ever out and out
refused to bargain away seniority''; that the Union's position
at the March 8, 1993 meeting was that seniority should be
the deciding factor; that on March 8, 1993, Dunlevy asked
employees Horning, Prah, and Paul Chaney what they though
about the plan and none of them responded; that Dunlevy
then asked him what he thought about the plan and he said
``if I was a long-term employee of this company and you
were taking my seniority away, I would tell you to stick it
where the sun doesn't shine'' and he then said that as a busi-
ness representative it was his responsibility to represent the
members to the best of his ability;12that during his telephoneconversation with Columbus on March 14, 1993, Burton said
that seniority would probably be a problem and he believedthat he told Columbus that either he would call him onWednesday or Columbus could call him in Louisville; and
that in the March 8, 1993 meeting Nickell told the Company
representatives that he and Burton if need be, could break
away from the Louisville commitment and come back up to
Dayton but Dunlevy had other commitments at that time.On April 13, 1993, at the behest of Nickell the Companyand the Union had a side bar meeting with Burton, Nickell,
Dunlevy, and Columbus present. Regarding the side bar
meeting he and Dunlevy had with Nickell and Burton on
April 13, 1993, Columbus testified that the meeting was held
to discuss effects of the decision to close the plant; that
mostly they talked about what the Company was going to be
able to or willing to pay in terms of severance and employee
costs related to the closing; and that he did not recall if
Nickell and Burton asked to bargain about the concept during
this meeting. Dunlevy testified, with respect to this meeting
that Nickell asked where is the plant moving and they dis-
cussed the fact that a lease had been signed in Columbus;and that they then discussed issues relating to effects bar-
gaining such as severance, insurance, pensions, vacations,
and ESOP.On April 14, 1993, the full committees of the Companyand the Union met. With respect to the meeting, Nickell tes-
tified that the Union indicated that it was willing to go along
with measures, within reason, to make the operation more ef-
ficient so that the Company could stay in business in Dayton
but that Dunlevy said, ``[W]e done made the decision to shut
down. We've not even here to talk about that.''The Company and the Union met four times in April 1993and three times in May 1993. At an April 27, 1993 meeting
the Union introduced a proposal on the company profit assur-
ance plan.13(G.C. Exh. 12.) Burton testified that companyrepresentatives, on April 27, 1993, indicated that the Com-
pany did not want to negotiate anything away from their
plan, ``[e]ither take the plan or, that was always their posi-
tion.'' The Union's proposal was repeated at the May 6,
1993 meeting. (G.C. Exh. 13.)14Burton testified that theUnion unsuccessfully attempted to discuss the decision to
close at the April and May 1993 meetings. He also testified
that the Unionnever, ever had the opportunity to sit down and respondto the company, to sit down and talk how their changes
would affect the labor agreement. We never really had
that opportunity.... 
[b]ecause every time we askedfor it.... 
[the company representatives] said ... [the
Union] had to work within the framework of the con-
cept.... 
[the Company] was not going back to theold traditional method. It's going to be this way or else.....They told us either accept the concept or else theywould be closing the doors. 153ELLIOTT TURBOMACHINERY CO.15In its entirety, the article reads as follows:ARTICLE 3ÐMANAGEMENT'S RIGHTS
Subject to the provisions of this Agreement, the Union herebyrecognizes that the management of the plant and direction of the
working forces, including the right to direct, plan, control plant
operations, establish and change working schedules, the right to
hire, transfer, suspend or discharge employees for cause, layoff
employees because of lack of work or for other legitimate rea-
sons, the right to introduce new or improved methods or facili-
ties or to mange the properties, is exclusively vested in the
Company. To decide location of its plant, and to relocate the
same; to permanently discontinue the conduct of its business and
operations.16The involved page of the letter begins with the following:ELLIOTT PROPOSAL ON CONTRACT LANGUAGE
Because of the depressed economic conditions in our industry,Elliott has told the Union that economic improvements in the
contract must be coupled with revisions in contract language that
permit the flexibility the Company needs to improve its competi-
tive ability to book business in shrinking markets and thus to
protect our employees' jobs.Regarding the April 27, 1993 meeting, Nickell testified thatwhen the Union gave the Company the union proposal and
attempted to talk about the Company's profit assurance pro-
gram so as to save the jobs in Dayton, the company rep-
resentatives said that ``that's over with; that they don't want
to discuss that; that ain't even why they're at the meeting.''
On cross-examination Nickell testified that the Union's April27, 1993 proposal was the first time that the Union gave the
Company a written proposal regarding the Company's profit
assurance plan.On May 7, 1993, Respondent closed its manufacturing op-eration at the Dayton facility. Production had ceased the day
before. Columbus testified that it was his belief that under
the collective-bargaining agreement in effect at the time,
General Counsel's Exhibit 3, the Company had the right to
shut down the Dayton plant and relocate it. More specifi-
cally, Columbus cited language in (1) ARTICLE 3Ðmanage-
ment's rights, namely, ``[t]o decide location of its plant, and
to relocate the same; to permanently discontinue the conduct
of its business and operations'';15(2) ARTICLE 20Ðsever-ance pay which, as here pertinent, reads as follows: ``Section1. When in the sole judgment of the Company, it decides toclose permanently a plant'' and (3) section 1 of article 16Ð
General provisions that reads as follows:Section 1. The Company and the Union, for the life ofthis Agreement, have voluntarily and unequivocally
agreed that the other shall not be obligated to bargain
collectively with respect to any subject or matter re-
ferred to or covered by this Agreement.Additionally, Columbus testified that in 1984 the Companyproposed to delete the last sentence of the management-rights
clause, namely, ``Before final decision to discontinue the
conduct to its business and operations, the Union will be ad-
vised and discussions held,'' see Respondent's Exhibit 8, and
that sentence was deleted from the management-rights clause
in 1984; that in 1984 the Company proposed to add to the
severance pay language ``When in the sole judgment of the
Company, it decides to close permanently a plant.'' See Re-
spondent's Exhibit 8, and said language was adopted in the
1984 agreement; that in 1984 the Union proposed changing
the severance-pay clause language and the management-
rights clause, Respondent's Exhibit 9, and none of these
union proposals were adopted; and that, as here pertinent, in
1987 the Union proposed, see Respondent's Exhibit 10,
changing the severance pay clause and restricting the Compa-
ny's rights to shut down the plant and relocate it and neither
of these proposals were accepted by the Company.On rebuttal, James Ronto, who is a retired business rep-resentative of the Union and who was the chief negotiator for
the Union in contract negotiations with Respondent on the
1981, 1984, and 1987 agreements, testified that the last sen-
tence of the management's-rights article in the 1981 agree-
ment, Respondent's Exhibit 5, reads ``Before final decision
to discontinue the conduct of its business and operations, the
Union will be advised and discussion held''; that in 1984 the
Company proposed deleting this sentence, Respondent's Ex-
hibit 8, and it was not included in the 1984 agreement; that
the Company indicated during the 1984 negotiations that this
language was more or less redundant because other language
in the agreement, article VII, section 2, ``stated that the com-
pany would meet with ... [the Union] and discuss, upon

the union's request ... grievances, union company activities

and controversies [and] disputes''; that the words ``and/or re-
located'' which were in the 1981 agreement in the recogni-
tion article were, at the behest of Respondent, not included
in the 1989 agreement; that Respondent indicated during the
1984 negotiations that any relocation would be from its
Springfield, Ohio plant to Dayton since the Springfield plant
was fairly old and had no room to expand; that notwithstand-
ing the Company's assurances during the 1984 negotiations,
the Union unsuccessfully attempted to have the management-
rights article modified to include language which, away other
things, (a) required the Company to give 2 year's notice of
a decision to relocate from the Dayton location (b) required
the Company to negotiate with the Union as to the effects
such changes would have on unit employees, and (c) prohib-
ited the Company from relocating work to any other plant;
that in 1984 article XXI severance pay was modified to in-
clude, among other things, language reading ``When in the
sole judgment of the Company, it decides to close perma-
nently a plant,'' but that the Union did not believe this was
a concession since it just set upon the condition on which
employees receive their severance pay and it did not give the
Company the right to close without negotiating, and the
Company indicated that it was attempting to be consistent
with the terminology in some of its other contracts that it had
at some of its other plants; that, as here pertinent, during ne-
gotiations Respondent sent a letter on June 15, 1984, to its
involved employees, General Counsel's Exhibit 19, in which
it indicated that the revised recognition and severance lan-
guage was consistent with other Elliott facilities;16and thatduring the negotiations for the 1987 agreement closing and
relocation was discussed but such discussion focused on theSpringfield plant and there was no discussion of closing
Dayton at that time. On cross-examination Ronto testified
that when the Company proposed deleting ``[b]efore final de-
cision to discontinue the conduct of its business and oper-
ations, the Union will be advised and discussions held'' from
the management's rights article in 1984 it explained that this
``was covered ... in another section in respect to meeting

with ... [the Union] namely Article VII Section 2''; and
 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Ronto testified that during the 1987 negotiations with the Com-pany the Union convinced the Company to move ``subject to the
provisions of this Agreement'' to the beginning of the paragraph ``to
make sure it applied to those portions up above without affecting the
sentence'' beginning with ``To decide location ....''
18According to Nickell's testimony, Columbus said that the Com-pany was making the same products it did in Dayton, except that
it had discontinued some ``low volume products.''19J. L. Silba, see G.C. Exh. 18. Two others, J. J. Thompson andR. E. McKinley, who had left Respondent's Dayton facility 1-1/2 to
2 years before 1993, were in the involved unit at that facility. These
individuals were contacted by Respondent's management to deter-
mine if they were interested in working at Columbus. One half of
the 16 formerly held management positions at the Dayton facility.that during the negotiations for the 1987 agreement he andthe company representative initialed approval of a manage-
ment-rights article which contains a ``;'' before ``To decide
location of its plant.'' (R. Exh. 13.) On redirect, Ronto testi-
fied that the aforementioned semicolon may have been a
``typo''; that he assumed it was a period and not a semi-
colon; and that both the master agreement and the printed
booklet of the agreement have a period and not a semicolon
at this point in the paragraph.The following emphasized language appears for the firsttime the collective-bargaining agreements between the Com-
pany and the Union in the 1965 agreement, General Coun-
sel's Exhibit 2:ARTICLE IIIÐMANAGEMENT'S RIGHTSThe Union hereby recognizes that the managementof the plant and direction of the working forces, includ-
ing the right to direct, plan, control plant operations, es-
tablish and change working schedules, the right to hire,
transfer, suspend or discharge employees for cause, lay-
off employees because of lack of work or for other le-
gitimate reasons, the right to introduce new or im-
proved methods or facilities or to manage the prop-
erties, is exclusively vested in the Company, subject to
the provisions of this Agreement. To decide location ofits plant; and to relocate the same: to permanently dis-
continue the conduct to its business and operations. Be-
fore final decision to discontinue the conduct of its
business and operations, the Union will be advised and
discussions held. [Emphasis added.]The fate of the last sentence quoted above is noted above.17No evidence was introduced herein regarding negotiationsover the 1965 agreement, with respect to the language under-
lined above.With respect to Respondent's Dayton facility, Columbustestified that Respondent owns 17 acres of property and it
had one 36,000-square-foot structure, which was built in
1966, on the property; that Respondent still owns the prop-
erty; that Respondent's sales and marketing function, and fi-
nance, purchasing and engineering functions, all of which are
used in support of its Columbus operation, are still conducted
at its Dayton facility; and that about 5500 square feet of the
21,500-square-foot production area formerly used by Re-
spondent at the Dayton facility is leased to Production Screw
Machine Company on a month-to-month basis.The Union did not file a grievance protesting the Compa-ny's decision to close the plant and relocate to Columbus.In early July 1993, after Respondent moved its manufac-turing operation to Columbus, Burton, and Nickell visited the
facility. With respect to the visit, Burton testified that Co-
lumbus said that Respondent was using the same equipment
it used in Dayton, except that it had one new piece of equip-ment, and it was making the same parts;18and that he recog-nized about six of the people there.Regarding the Columbus operation, Columbus, who, asnoted above, is the operations manager at Columbus, testified
when called by counsel for the General Counsel that while
his primary function is in Columbus and that is where he
spends his time, he still has an office in Dayton; that Re-
spondent leased for a term of 5 years, a facility in Columbus
as evidenced by General Counsel's Exhibit 17; that the Co-
lumbus facility has about 7000 square feet less production
area than Respondent has in Dayton; that Respondent moved
into the Columbus facility about May 1, 1993; that the lease
agreement for the newly constructed Columbus facility was
entered into on March 22, 1993; that discussion about the
Columbus facility commenced in early February 1993; that
Respondent looked at facilities in Kentucky and North Caro-
lina in early February 1993; that Respondent looked at two
locations in Tennessee in late October 1992; that the tools
Respondent makes in Columbus are the same tools it made
in Dayton, except that it no longer makes tools that are func-
tionally duplicated by another tool it makes; that the adver-
tising brochures Respondent uses are the same ones that were
used to promote the Dayton products; that Respondent does
not have a sales function in Columbus but rather it utilizes
the same arrangement that sold the tools made at its Dayton
facility; that Respondent's customers and suppliers are basi-
cally the same for Dayton and for Columbus; that about 85
percent of the machines utilized in Dayton were moved to
the Columbus facility; that one new machine, an EDM ma-
chine that is the same as what Respondent had at Dayton,
was purchased at the Columbus facility; that of the 16 indi-
viduals employed at Respondent's Columbus facility includ-
ing Columbus, all but 119formerly worked at Respondent'sDayton facility; that production began at the Columbus facil-
ity on May 10, 1993; that those hired at Columbus were test-ed by P.S.P. in April and May 1993 for job skills and job
behavior; that additionally Respondent has used between 3
and 8 part-time employees at Columbus; that initially it did
not put the part-time workers through the testing procedure
but at the time of the hearing herein it did; that Respondent
did not expend any money to train the individuals who
worked at Columbus; that each of the three cells in Colum-
bus has a facilitator who talks to Mr. Columbus about the
production of the cell, if there is a machine problem or if
they have an extraordinary purchase; that the three
facilitators are Chenoweth, Ed Damron, and Bruce Kouse, all
of whom held supervisory positions at Dayton; that the
facilitator conducts team meetings; that he made the final de-
cision on who to hire for Columbus considering the rec-
ommendation of the team; and that at the time of the hearing
herein the facilitators were empowered to make the final de-
cision on who to hire and they would extend the offer of em-
ployment. Columbus testified that Respondent has been able 155ELLIOTT TURBOMACHINERY CO.20Columbus sponsored R. Exh. 11, which he testified shows thatbetween June 1, 1993, and September 30, 1993, Respondent required
7291 hours less to ship product than would have been required at
Dayton.to maintain at Columbus the same level of shipment or, inother words, orders shipped within 5 days as it did at Day-
ton; that it has been able to accomplish this with roughly 50
percent of the hours that the machinists required to produce
the product at Dayton;20that labor costs were not a factorin bringing this plan into existence and on the average Re-
spondent is paying about $2.50 more an hour in Columbus
than it did in Dayton; that Respondent also has a gain shar-
ing program in Columbus; and that there are several im-
provements in the benefits at Columbus involving life insur-
ance and pension. On cross-examination Columbus testified
that the employees at Columbus have a slightly better vaca-
tion plan than they had in Dayton, the same ESOP is main-
tained in Columbus, the same holidays are observed, they are
paid for overtime by the same method they were paid in
Dayton, they have basically the same funeral leave policy
and life insurance benefits are higher.Michael Breh, who is controller of Respondent's tool divi-sion, sponsored an exhibit, Respondent's Exhibit 12, which
assertedly shows the cost impact of moving the operation
back from Columbus to Dayton. The exhibit is attached here-
to as Appendix C. With respect to certain of the entries, Breh
could not explain why the air compressor hook up at Dayton
would be greater than it was at Columbus, he included the
loss of rental income at Dayton that may not be as high as
estimated in light of the fact that the involved lease is a
month-to-month lease, he included the cost of purchasing
three machines, which is necessitated by the sale of the three
machines at Dayton, without reducing the estimated amount
by the amount which Respondent received for the sale of the
three machines, and he included what are described as addi-
tional rework and scrap costs at Dayton, albeit he was unable
to explain why they were less at Columbus.AnalysisFirst it must be determined whether Respondent's decisionto relocate was a mandatory subject of bargaining.In Dubuque Packing Co., 303 NLRB 386, 391±392 (1991)the Board set forth the following standard for determining
whether a decision to relocate bargaining unit work is a man-
datory subject of bargaining:Initially, the burden is on the General Counsel to estab-lish that the employer's decision involved a relocation
of unit work unaccompanied by a basic change in the
nature of the employer's operation. If the General
Counsel successfully carries his burden in this regard,
he will have established prima facie that the employer's
relocation decision is a mandatory subject of bargain-
ing. At this juncture, the employer may produce evi-
dence rebutting the prima facie case by establishing that
the work performed at the new location varies signifi-
cantly from the work performed at the former plant, es-
tablishing that the work performed at the former plant
is to be discontinued entirely and not moved to the new
location, or establishing that the employer's decision in-
volves a change in the scope and direction of the enter-prise. Alternatively, the employer may proffer a defenseto show by a preponderance of the evidence: (1) that
labor costs (direct and/or indirect) were not a factor in
the decision or (2) that even if labor costs were a factor
in the decision, the union could not have offered labor
cost concessions that could have changed the employ-
er's decision to relocate.The first prong of the employer's burden is self-ex-planatory: If the employer shows that labor costs were
irrelevant to the decision to relocate unit work, bargain-
ing over the decision will not be required because the
decision would not be amenable to resolution through
the bargaining process.Under the second prong, an employer would have nobargaining obligation if it showed that, although labor
costs were a consideration in the decision to relocate
unit work, it would not remain at the present plant be-
cause, for example, the costs for modernization of
equipment or environmental controls were greater than
any labor cost concessions the union could offer. On
the other hand, an employer would have a bargaining
obligation if the union could and would offer conces-
sions that approximate, meet, or exceed the anticipated
costs or benefits that prompted the relocation decision,
since the decision then would be amenable to resolution
through the bargaining process.As an evidentiary matter, an employer might estab-lish that it has no decision bargaining obligation, even
without discussing the union's position on concessions,
if the wage and benefit costs of the unit employees
were already so low that it was clear on the basis of
those figures alone that the employees could not make
up the difference.13In any event, an employer wouldenhance its chances of establishing this defense by de-
scribing its reasons for relocating to the union, fully ex-
plaining the underlying cost or benefit considerations,
and asking whether the union could offer labor cost re-
ductions that would enable the employer to meet its
profit objectives.14Perhaps the most significant differences between theanalytical framework we adopt today and those set forth
in Otis Elevator [269 NLRB 891 (1984)] concern thedefinition and allocation of the parties respective bur-
dens. We believe our proposed analysis more clearly
apprises the parties of their obligations at the bargain-ing table and in litigation.15Further, we believe that weare warranted in placing on the employer the burden of
adducing evidence as to its motivation for the reloca-
tion decision because it alone, more often than not, is
the party in possession of the relevant information. Fi-
nally, we believe that our test is most responsive to the
central purposes for which the Act was created: promot-
ing labor peace through collective bargaining over those
matters suitable for negotiation where there is a general
duty to recognize and bargain with a labor organiza-
tion.16If, under our analysis, the relocation decision is amandatory subject of bargaining, the employer's obliga-
tion will be the usual one of negotiating to agreement
or a bona fide impasse.17However, we recognize thatthere may be circumstances under which a relocation
decision must be made or implemented expeditiously.18 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21R. Br. 19±20.If such circumstances are established, the Board willtake them into account in determining whether a bar-
gaining impasse has been reached on the relocation
question. Accordingly, the extent of the employer's ob-
ligation to notify the union and give it an opportunity
to bargain will be governed by traditional 8(a)(5) cri-
teria, taking into account any special or emergency cir-
cumstances as well as the exigencies of each case.13For example, if a relocation of unit work would save an employera projected $10.5 million in costs for equipment modernization and en-
vironmental controls (quite apart from any labor costs), and if the em-
ployer's present labor costs totaled $10 million, then even if the em-
ployees were willing to work for free, the union could not offer suffi-
cient labor cost concessions to offset the equipment and environmental
savings.14Consistent with the cases decided under Otis Elevator, our test an-nounced today will require us to evaluate the factors which actually
motivated the employer's relocation decision rather than to engage in
a post decisional examination of potential justifications for the decision.
In this regard, we agree with the court of appeals' proposition that
under Otis Elevator and its progeny ``two basic ingredients emerge: therelevant factors must have been contemporaneous with or have pre-
dated the decision itself, and the exercise must involve an effort to de-
termine what was actually in the minds of those making the decision.''
880 F.2d at 1434. These ``basic ingredients'' are implicit in the test we
announce today. Thus, in order to successfully rebut the General Coun-
sel's prima facie case, the Respondent must show that the factors it is
raising in its defense were relied on at the time the relocation decision
was made.15All three of the Otis Elevator tests suffer from other serious flaws.As the court of appeals pointed out, the Dotson-Hunter test ``appears
to be designed to favor and protect management prerogatives.'' 880
F.2d at 1431. The Zimmerman test goes too far in the opposite direc-
tion by requiring bargaining even when labor costs played no part in
the employer's decision. As Member Dennis frankly acknowledged, her
test is difficult to apply. 269 NLRB at 897.16As a practical matter, the test announced today will encourage andrequire the employer to evaluate all the factors motivating its relocation
decisionÐwhen determining whether its course of action should include
negotiations with the union.17Of course, it is well established that, under Sec. 8(d) of the Act,an employer's duty to bargain does not include the obligation to agree
to a union proposal. H.K. Porter Co. v. NLRB
, 397 U.S. 99 (1970).18See, e.g., NLRB v. Transmarine Navigation Corp., 380 F.2d 933(9th Cir. 1967) (employer threatened with loss of principal customer
due to inadequate facility); NLRB v. Rapid Bindery, 293 F.2d 170 (2dCir. 1961) (same). We cite these cases only as examples of instances
where prompt action was necessary. We do not address the question
whether the particular relocation decision at issue were, or were not,
mandatory subjects of bargaining.Counsel for the General Counsel argues on brief that herethere was a relocation of work without a basic change in the
nature of Respondent's operation; that job skills of the em-
ployees of Columbus are comparable to those who worked
at Respondent's Dayton facility, and all but one of the em-
ployees who work at Respondent's Columbus facility for-
merly worked at its Dayton facility; that the changes in Re-
spondent's operation at Columbus do not constitute a basic
change in the nature of Respondent's operation or a change
in the scope or direction of the enterprise; that broken down
into constituent parts the changes simply involved the con-
solidation of jobs, the addition of new job duties, and
changes in seniority, assignment, and transfer practices; that
reorganizing the equipment into cells and the assignment of
employees by teams to cells and the assignment of employ-
ees by teams to cells involve essentially variations in work
methods and do not constitute a change in the scope and di-
rection of Respondent's business; that Respondent has failedto show that it effected any fundamental change in its nature,including changes in its product, the manufacturing process
or the technology of production; that while Respondent as-
serts that labor costs were not a factor in the relocation, an
integral part of its plan was the economy gained from the re-
duction of its work force from a bargaining unit of approxi-
mately 43 employees plus supervisors to a combined work
force of approximately 16 employees; that the Board in Du-buque Packing Co., supra, made clear that the employer'sdefense including a showing that labor costs both direct
and/or indirect were not a factor; that indirect labor costs in-
clude manning and staffing, which considerations were inte-
gral to Respondent's profitability assurance plan; that the im-
plementation of the ``empowered flexible machinist'' in-
volved job restructuring and elimination of rigid job descrip-
tions that have a clear impact on labor costs; that Respond-
ent's decision to present the profitability assurance plan to
the Union is an admission that the decision was amenable to
resolution through the bargaining process; that Mr. Columbus
was able to point out specific sections of the contract which
if changed would have permitted the implementation of the
profitability assurance plan; and that had Respondent not cut
short the bargaining process through its unilateral implemen-
tation of the plan, the parties would have fully explored con-
cessions, and modifications to meet Respondent's needs.Respondent, on brief, contends that the involved relocationwas not a mandatory subject of bargaining because (1) of the
significant change in the operations that occurred with he re-
location, (2) labor costs were not a factor in the relocation
decision, and (3) even if labor costs were a factor, the Union
could not have offered sufficient labor cost concessions to
change the Company's decision; that ``in order for the Com-
pany to survive,'' Respondent's brief page 18, dramatic oper-
ational changes were necessary; that labor costs played no
part in he Company's plan; that ``on average'' the flexible
machinists at Columbus are paid $2.50 an hour more than
the machinists at Dayton; and that[T]he Company has achieved significant productivitygains, even with the higher labor costs [at Columbus].
These gains, when translated into dollars and cents,
compute to savings far exceeding any labor costs that
the Union would have been willing to accept. As evi-dence shows, direct labor costs have been cut in half
as a result of implementing the changes. [Exh. 11.][Emphasis added.]21In my opinion the General Counsel has established thatRespondent's decision was not accompanied by a basic
change in the nature of its operation. It still is engaged in
the manufacture of the same industrial tools it manufactured
at Dayton. It has not changed the manufacturing process or
the technology of production. The General Counsel has es-
tablished prima facie that Respondent's relocation is a man-
datory subject of bargaining. Although Respondent com-
menced utilizing a team and cell approach in Columbus, it
utilized the same machinery and the same workers, it made
the same products (except for duplications), it has the same
suppliers, the same customers, and it utilizes the same sales
force it did while it operated in Dayton. Even the sales bro- 157ELLIOTT TURBOMACHINERY CO.22As noted above, the Board in Dubuque Packing Co. acknowl-edged that there may be circumstances under which a relocation de-
cision must be made or implemented expeditiously. Here, albeit Re-
spondent was looking at other facilities to relocate to in October
1992 it did not announce its plans to the Union until March 4, 1993
and it met once with the Union after that before assertedly reaching
a final decision 10 days later to relocate. Respondent took the posi-
tion that ``[t]ime is the essence'' in its March 4, 1993 presentation.
Apparently it wanted to have all in place for the beginning of its
fiscal year on June 1, 1993. As far as its treatment of its Dayton
employees and their Union is concerned it is not clear to me why
if ``[t]ime is of the essence'' in March 1993, the Union was not
given the benefit of knowing of Respondent's position that ``time
was of the essence'' in October 1992 when Respondent had ten-
tatively decided to relocate. In the circumstances of this case I do
not believe that, other than by Respondent's own doing and for its
own purposes, the decision had to be made or implemented expedi-
tiously.23The General Counsel submits that Ronto convincingly testifiedthat the aforementioned semicolon, which does not appear in the
master, or a printed copy of the involved agreement, was merely a
typographical error. I agree.chure has not changed. As pointed out by the Board inNoblit Bros., 305 NLRB 329 fn. 9 (1992), internal changessuch as having the employees doing essentially the same
work with variations in work methods does not amount to a
change in the scope and direction of the enterprise. The work
performed in Columbus does not vary significantly from the
work formerly performed at Dayton.Respondent's decision to relocate was motivated by directand/or indirect labor costs. Its argument that ``on average''
the employees at the Columbus facility receive $2.50 an hour
more must be considered in the light of the fact that one-
half of the people working at Columbus were formerly super-
visors at Dayton and while some of these supervisors are
now an the teams some of them are facilitators. In other
words, former supervisors who continue to exercise more au-
thority than the involved employees and who in all likeli-
hood are paid more than the machinists were paid at Dayton
would raise the average hourly wage at Columbus. Respond-
ent has not shown that direct and/or indirect labor costs were
irrelevant to the decision to relocate. It went from a work
force of 43 employees plus a number of supervisors to a
work force of 15 (excluding Columbus), including 7 who
were formerly supervisors at Dayton. As indicated by Re-
spondent on brief, as quoted above, it greatly reduced its di-
rect and/or indirect labor costs.With respect to Respondent's contention that even if laborcosts were a factor, the Union could not have offered suffi-
cient labor cost concessions to change the Company's deci-
sion, it is noted that, as set forth above, Columbus during his
testimony herein cited specific portions of the involved col-
lective-bargaining agreement which, from Respondent's point
of view, caused a problem and he testified that if the Union
had made specified concessions the operation could have re-
mained in Dayton. In Columbus' opinion, with these changes
the Dayton operation would have been profitable, especially
since it was a much less expensive option. In short, the Com-
pany admitted herein that it would have remained in Dayton
if the Union had made certain concessions.The relocation decision here is a mandatory subject of bar-gaining and Respondent is obligated to negotiate to agree-
ment or a bona fide impasse.22But Respondent contends that Dubuque Packing Co.,supra, does not apply here and it, Respondent, does not have
to bargain with respect to discontinuing its manufacturing
operations and relocating to Columbus because this is ``cov-ered by'' the involved collective-bargaining agreement; thathere the Company's decision to relocate falls squarely within
the scope of the above-described management's rights sec-
tion of the involved agreement; that while in 1965 there was
a requirement in that agreement to discuss relocation with
the Union prior to relocation, that requirement was nego-
tiated away in 1984, and, therefore, the decision to relocate
became an absolute right of the Company; and that the zip-
per clause in the involved agreement along with the manage-
ment-rights language and the language in the severance pay
provision give the Company the contractual right to make the
relocation decision with no duty to bargain before making
that decision. Respondent also argues that the Union know-
ingly and voluntarily waived its right to bargain over matters
referred to or covered by the involved agreement; that the
1981 agreement, the changes negotiated in the 1984 agree-
ment and the Union's unsuccessful 1984 and 1987 negotiat-
ing proposals establish that the Union waived its right to bar-
gain over relocation; that relocation is specifically covered
by the management-rights provisions and the zipper clause
closes out any bargaining during the contract term concern-
ing relocation; and that, therefore, the Union waived its right
to bargain over the relocation.On the other hand, the General Counsel argues that whenan employer relies on the bargaining history to establish a
waiver of the employer's obligation to bargain, the Board, as
indicated in Johnson-Bateman Co., 295 NLRB 180, 185(1991), requires evidence that the matter is issue was ``fully
discussed and consciously explored during negotiations and
the union ...consciously yielded or clearly and unmistak-

ably waived its interest in the matter''; that Ronto testified
that during the 1984 negotiations the Company's chief
spokesperson explained that the ``discuss'' language in the
management-rights provision was redundant and the Com-
pany was required to meet with the Union anyway; that, as
the only witness to testify herein as to the negotiations,
Ronto demonstrated that there was no conscious relinquish-
ment of the Union's bargaining rights; that the involved
management-rights language is ambiguous on its face; that it
is not explicit that the rights stated in the involved manage-
ment-rights clause are, like the rights earlier listed in that
clause, exclusively vested in the Company; that while it clear
that they are management rights due to their inclusion in the
management-rights provision, it is not clear whether they are
exclusive or qualified; that as waiver must be clear and un-
mistakable, the language does not operate to waive the
Union's right;23that with respect to the involved severancepay language, Ronto testified that during the 1984 negotia-
tions the parties were discussing the possibility of the con-
solidation of the Dayton and Springfield plant not the closing
or relocation of the Dayton plant and the Union did not feel
that the language was inconsistent with the obligation to bar-
gain; that as demonstrated by General Counsel's Exhibit 19
and Ronto's testimony, the Company claimed that it pro-
posed the change to be consistent with its other contracts;
that the provisions on severance pay merely show that the
parties settled in advance certain subjects of ``effects bar- 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
gaining'' that the involved zipper clause does not appear topreclude voluntary bargaining over any matter covered by
the agreement and bargaining would be required by Section
8(a) before the implementation of any changes thereto; that
the bargaining history shows that Respondent believed it did
not have the right to unilaterally relocated the work as evi-
denced by its decision to go through at least some of the for-
malities of bargaining; and that there is nothing in the man-
agement-rights clause, severance-pay clause, or zipper clause
that affirmatively authorizes Respondent to relocate bargain-
ing unit work without bargaining nor is there any evidence
in the parties' bargaining history that would compel such an
interpretation.In my opinion the situation at hand is neither ``coveredby'' the involved agreement nor did the Union waive its stat-
utory right to bargain over the subject. With respect to Re-
spondent's ``covered by'' assertions regarding the involved
severance pay provision, it is noted that the Board in ReeceCorp., 294 NLRB 448, 450±451 (1989), as here pertinent,concluded as follows:We note that although the ... severance pay clause re-
fers to a decision to ``close permanently the plant''
... [the] ... clause [does not address] the situation

in which production and equipment are not permanently
discontinued or sold, but rather are transferred else-
where. See Allied Mills, 218 NLRB 281, 285±286(1975), enfd. mem. sub nom. Grain Millers Local 110v. NLRB, 543 F.2d 417 (D.C. Cir. 1976), cert. denied431 U.S. 937 (1977) (clause granting severance pay
when production permanently discontinued not a waiver
of right to bargain over transfer of production from
closed plant).Obviously, the involved severance language does not speakto the situation at hand; the involved subject was not ``cov-
ered by'' this portion of the agreement.The management-rights language cited by Respondent inits ``covered by'' argument is ambiguous on its face. It is
not included in the sentence that indicates that specified
rights are exclusively vested in the Company. As pointed out
by General Counsel, albeit the language is part of the man-
agement-rights clause, it is not clear that such a right is ex-
clusive or qualified. The fact that it was not included or per-
haps excluded from the sentence dealing with rights exclu-
sively vested in the Company seemingly indicates that it
should be treated differently than those specified rights that
were included in the sentence. In my opinion it has not been
demonstrated that Respondent specifically reserved the right
to unilaterally relocate unit work. In other words, Respond-
ent's conduct in unilaterally relocating unit work is not
``covered by'' the management-rights clause in the involved
agreement.Regarding the involved zipper clause, as noted above, inmy opinion the situation at hand is not ``covered by'' either
the severance pay or the management-rights clauses in the in-
volved agreement. Although the language of the clause, as
here pertinent, reads ``shall not be obligated to bargain col-
lectively with respect to any subject or matter referred to or
covered by this Agreement,'' the remainder of such language
namely ``referred to'' does not, in my opinion, equate with
``covered by.'' Refer implies deliberate, direct, and openmention of something. Management's right ``to decide ...
to relocate ... [its plant]'' does not specifically refer to the

right of the Company to unilaterally relocate the involved
work. It does not specifically refer to the exclusive right of
the Company to take such action. Contrary to Respondent's
assertions, the situation at hand is not ``covered by'' the in-
volved collective-bargaining agreement.Did the Union waive its statutory right to bargain over thesubject? As pointed out by the court in Olivetti Office U.S.A.,Inc. v. NLRB, 926 F.2d 181, 187 (2d Cir. 1991)At the outset, we note that national labor policydisfavors waivers of statutorily protected rights. NLRBv. United Technologies Corp., 884 F.2d 1569, 1575 (2dCir. 1989); Chesapeake & Potomac Telephone Co. v.NLRB, 687 F.2d 633, 636 (2d Cir. 1982). As such, onlya ``clear and unmistakable'' waiver will be recognized
by the courts. Metropolitan Edison v. NLRB, 460 U.S.693, 708, 103 S.Ct. 1467, 1477, 75 L.Ed.2d 387
(1983); United Technologies Corp., 884 F.2d at 1575.Such a waiver may be expressed or implied, see Metro-politan Edison Co., 460 U.S. at 708 n. 12, 103 S.Ct.at 1477 n. 12, and the parties' bargaining history may
furnish evidence of an implied waiver. See UnitedTechnologies Corp., 884 F.2d at 1575. The burden ofproving a union waiver rests with the employer.With respect to bargaining history, the Board stated as fol-lows in Reece Corp., supra at 451.Bargaining history can establish a waiver only if ``[i]tcan be said from an evaluation of the prior negotiations
that the matter was `fully discussed' or `consciously ex-
plored' and that the union `consciously yielded' or
clearly and unmistakenly waived its interest in the mat-
ter.'' Park-Ohio Industries v. NLRB, 702 F.2d 624, 628(6th Cir. 1983).And in Johnson-Bateman Co., 295 NLRB 180, 184(1989), the Board indicated that it ``had repeatedly held that
generally worded management rights clauses or `zipper'
clauses will not be construed as waivers of statutory bargain-
ing rights.'' [Footnote omitted.]With respect to the management-rights clause at page 14of its brief, Respondent makes the following argument:First, previous labor agreements establish that in 1965,when the last sentence was added to the management-
rights provision, it was conditioned upon ``discussing''
relocation with the Union prior to implementation.
[G.C. Exh. 2, p. D.] This remained unchanged for thenext 15 years. [G.C. Exh. 2, pp. E, F, G, H, and 1.]
Then, in 1984, the Company negotiated away this con-
dition and, as a result, the decision to relocate became
an absolute right of the Company. [R. Exh. 6, p. 1.]This assertion is not factual. As here pertinent, the involved1965 agreement reads as follows:To decide location of its plant, and to relocate thesame; to permanently discontinue the conduct of itsbusiness and operations. Before final decision to dis-continue the conduct of its business and operations, the 159ELLIOTT TURBOMACHINERY CO.Union will be advised and discussions held. [Emphasisadded.]Here we are not dealing with the discontinuing of the con-duct of Respondent's business and operations; we are dealing
with the unilateral relocation of bargaining unit work. Con-
sequently the subsequent deletion of the language dealing
with advise and discuss is not relevant here. Additionally,
Respondent did not refute Ronto's testimony, as noted above,
that during the 1984 negotiations the Company conceded that
other language in the agreement required it, on the request
of the Union, to meet and discuss the situation. The Union
has not waived its statutory right to bargain regarding the re-
location.As noted above, the involved severance pay languagespeaks to Respondent deciding, ``to close permanently a
plant.'' The Union, by agreeing to this language did not
waive its statutory right to bargain regarding the relocation
of bargaining unit work.And finally, the involved zipper clause, for the reasonsspecified above, does not, in my opinion, speak to the situa-
tion at hand. By agreeing to its inclusion in the agreement,
the Union did not waive its statutory right to bargain regard-
ing the relocation of bargaining unit work. Additionally the
court in Auto Workers Local 547 v. NLRB, 765 F.2d 175,182±183 (D.C. Cir. 1985), made the following observation:If relocation is a mandatory subject and it was foundeither not to be contained in the management-rightsclause or not to be an implied management reservedright, the zipper clause would have prevented the Com-
pany from unilaterally deciding to relocate the assemblyoperation during the term of the contract, even after
bargaining to impasse. Although a zipper clause may
waive the obligation to bargain over all mandatory sub-
jects during the term of an agreement, it surely does not
waive the union's right to object to an employer's tak-
ing unilateral action with respect to such subjects. Thus,
if an employer is not acting on a claim of right under
the contract, or pursuant to a reserved management
right inferable from the contract, it may not institute
changes with respect to mandatory subjects without the
consent of the union.In its decision, supra at 182 fn. 27, the court pointed outThe zipper clause contained in the contract was a typi-cal one, in which each party waives the right, and each
agrees that the other shall not be obligated, to bargain
collectively with respect to any subject or matter re-
ferred to or covered in this Agreement, or with respect
to any subject or matter not specifically referred to or
covered in this Agreement, even though such subject or
matter may not have been within the knowledge or con-
templation of either or both of the parties at the time
they negotiated or signed this Agreement.It appears that if the transfer of bargaining unit work is re-ferred to but not ``covered'' in the agreement, then under the
zipper clause the Union was not obligated to bargain and re-
spondent could not transfer the work without first receiving
the Union's consent.Nothing cited by the Respondent constitutes an express,clear, unequivocal, and unmistakable waiver by the Union of
its statutory right to bargain about the involved relocation of
bargaining unit work.In my opinion Respondent failed to satisfy its bargainingobligation. The General Counsel, on brief, contends that the
Union needed the information it sought from Respondent so
that it, the Union, could verify Respondent's claim of hard-ship and explain the validity of the request or concessions to
the membership; that in the light of the substantial wage in-
creases in the current contract, the Union was skeptical about
the claims of economic losses; that the Company advised the
Union that the Company had lost money for about 10 years
and maintaining the status quo was not an option; that the
Union needed the product information to assess Respondent's
claim that it could produce approximately 80 percent of the
products previously manufactured with only a third of the
work force; that Respondent went through the motions of
collective bargaining but made the decision to close and relo-
cate even before sitting down at the table with the Union on
March 4, 1993; that Respondent had been directly engaged
in negotiations for a lease for the Columbus facility in Feb-
ruary 1993, prior to negotiations with the Union; that Re-
spondent, with its March 5, 1993 notice, which specified the
date that operations would cease in Dayton, demonstrated its
hostility towards the bargaining process; that Respondent's
failure to provide on request information relevant to negotia-
tions in itself precluded the reaching of impasse; that Re-
spondent engaged in bad-faith bargaining by refusing to pro-
vide the information the Union requested and by relocating
work from Dayton to Columbus without prior notice to the
Union and without affording the Union an opportunity to
bargain with respect to that conduct; that Respondent bar-
gained in bad faith during the meetings held on March 4 and
8, 1993, by insisting on its proposal being the only matter
on the bargaining table and by demonstrating and unwilling-
ness to consider any alternatives and by failing after March
8, 1993, to make itself available to meet with the Union for
the purposes of bargaining with respect to the relocation; that
Respondent presented the profitability assurance plan on a
``take it or leave it'' basis; that Columbus did not deny tell-
ing Burton on March 14, 1993 that Columbus ``had to do
what's on the table'' and it was out of his control; that in-
forming a union of a preexisting decision and commitment
to a course of action does not comply with the duty to bar-
gain under Section 8(d) of the Act; that if the employer has
no intention of changing its mind, the notice is nothing more
than informing the Union of fait accompli; that the Union in-
dicated it was available to meet with Respondent the very
first working day after the Union's membership meeting but
Dunlevy was not available; that a few days later Respondent
finalized the decision to relocate; that even crediting Colum-
bus that Burton was to call him on Tuesday with his Louis-
ville phone number, Burton's failure to call would not give
a reasonable person the belief that the Union was completely
uninterested in future bargaining; that Columbus' notes of his
March 14, 1993 conversation with Burton show that Burton
believed they could work out a plan using the contract; and
that the Union never had a chance to bargain regarding the
relocation.Respondent, on brief, argues that because it had no dutyto bargain over the decision to relocate, it is unnecessary to 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24As noted above, three of the foreman supervisors are thefacilitators for each of Respondent's three cells. The need for testing,
other than to justify moving former supervisors into the unit, is ques-
tionable in light of the fact, among other things, that the Company
did not test its part-time workers until the time of the hearing herein.determine whether the Company was obligated to provide therequested information; that if there had not been a waiver,
the Company was not obligated to demonstrate financial in-
ability since it did not request concessions in wages or fringe
benefits; and that the Company informed the Union that ithad no way of capturing the requested product information,
and it was unable to provide any projections for the next 3
years with regard to its products.Contrary to Respondent's assertions, as concluded above,Respondent did have an obligation to bargain over the deci-
sion to relocate. Its approach, namely, do it our way or we
will hit the highway, manifested no real intent to adjust dif-
ferences. Respondent's approach was basically that the Com-
pany does not have to bargain, the Company will not allow
meaningful bargaining, and this is the plan, take it or leave
it. Such an attitude violates the duty to bargain. This is not
hard bargaining such as that described in Atlanta HiltonTower, 14 NLRB 1600 (1984). Rather, here Respondent atthe outset peremptorily foreclosed further negotiations.There are conflicts in the evidence with respect to theavailability of Dunlevy, Burton, and Nickell during the week
of March 14±20, 1993. It appears that the Union indicated
a willingness to meet on Monday, March 15, 1993, or Tues-
day, March 16, 1993. Dunlevy was not available at the be-
ginning of the week due to a snowstorm in Pennsylvania.
Both Burton and Nickell testified that Dunlevy said that he
had other commitments for Wednesday, Thursday, and Fri-
day of that week. Columbus denied this but Dunlevy, who
testified herein, did not deny his. Columbus testified that
Burton was supposed to get back to him on the morning of
Tuesday, March 16, 1993, from Louisville with the telephone
number of the Galt House. Columbus also testified that Bur-
ton did not call him on the ``15th'' as agreed. Burton was
in Dayton on March 15 and 16, 1993. According to his cal-
endar he had a doctor's appointment in Dayton at 9:45 a.m.
on March 16, 1993. Columbus testified that he knew that
Burton and Nickell were staying at the Galt House in Louis-
ville. During the March 8, 1993 negotiation session Burton
indicated that, if necessary, he would skip the Louisville trip.
As noted above, Burton testified that he told Columbus either
Burton would call him from Louisville and leave a number
where Columbus could contact him or if Dunlevy could
schedule something, Columbus could call Burton in Louis-
ville and he and Nickell could break away from Louisville
and come back to Dayton. Burton did not testify that he did
call Columbus with the telephone number and he did not
deny Columbus' testimony that such call was never made. It
appears that Burton did not telephone Columbus to give him
a Louisville telephone number and Columbus, using a tele-
phone information operator, did not telephone Burton at the
Galt House indicating that Dunlevy was available and they
could meet Wednesday, Thursday, or Friday of that week. As
the General Counsel points out, even if Burton was at fault
for not calling from Louisville, a reasonable person would
not conclude that Burton was completely uninterested in fu-
ture bargaining, especially in light of Burton's March 14,
1993 comment to Columbus that Burton believed they could
work out a plan using the existing contract.Respondent was insisting on a proposal which, if accepted,would have effectively nullified the Union's ability to act as
the employees' collective-bargaining representative. Respond-
ent, among other things, demanded that unit members giveup their seniority so that former supervisors could take al-most one-half of their remaining jobs after Respondent re-
duced its work force from 43 employees and a number of
supervisors to 16, including Columbus and 7 former super-
visors who are now ostensibly machinists.24Respondent'sdemands were concessionary. It advised the Union that it had
lost $1 million last year, that it had been losing money for
9 of the last 10 years, and it could not continue in business
in Dayton unless it received the concessions it sought. But
Respondent had already agreed to a multiyear contract with
raises each year. Albeit it now claims that it has been losing
money for a number of years, apparently nothing was said
regarding this during the negotiations over the current agree-
ment. Respondent's repeated claims that, because of the
plant's unprofitability, it needed concessions amounted to an
assertion of inability rather than unwillingness. In this light
and in light of its assertions that it proposed producing a cer-
tain amount of product with the reduced work force, the
Union sought the above-described information. The financial
and product information sought were relevant and necessary
and Respondent was obligated to provide to the Union the
information it sought. NLRB v. Truitt Mfg. Co., 351 U.S.149, 152 (1956). Regarding the product information, Re-
spondent claims that it could not provide the information
sought. Columbus conceded that some of this information
was available. None of it, however, was provided to the
Union. The record does not demonstrate that any attempt was
made to provide whatever was available to the Union. Re-
spondent's attitude was that the Company did not have to
provide any information.The Board in Reece Corp., supra at 453, concluded as fol-lows:On the basis of the foregoing facts, we conclude thatthe Respondent did not reach a bargaining impasse be-
fore implementing the work relocation, and therefore it
violated Section 8(a)(5) and (1) of the Act. The parties
were precluded from reaching a lawful impasse at that
point by the Respondent's refusal adequately to respond
to the Union's requests for financial information that
would make it possible for the Union to evaluate the
necessity for the Respondent's demands for large con-
cessions and, thereby, to determine whether it could
recommend the demands to the membership with any
hope of acceptance.When requested financial information is relevant tothe subject under negotiation, an employer violates Sec-
tion 8(a)(5) of the Act by refusing to supply it. NLRBv. Truitt Mfg. Co., 351 U.S. 149, 152 (1956). Here, asshown above, the Respondent presented its concession-
ary demands as essential to the continuation of [the in-
volved facility] as a viable component of its overall op-
erations. The Union sought information beyond
conclusionary charts and statements that would substan-tiate the Respondent's position. ``Good-faith bargaining
necessarily requires that claims made by either bar-
gainer should be honest claims.... If ... an 
argu- 161ELLIOTT TURBOMACHINERY CO.25Obviously no conclusions are reached herein regarding themerit, or lack thereof, of a self-directed work force where the em-
ployees, who are empowered, work on teams with a facilitator and
participate in ``gain sharing.'' This case deals strictly with the issues
set forth above. It is noted that according to evidence of record, the
Union has had experience with a self-directed work force.ment is important enough to present in the give andtake of bargaining, it is important enough to require
some sort of proof of its accuracy.'' Id. at 152±153.
See also Teleprompter Corp. v. NLRB, 570 F.2d 4, 8±11 (1st Cir. 1977); Clemson Bros., 290 NLRB 944(1988). By refusing the Union's request, the Respond-
ent violated its obligation to bargain in good faith. Be-
cause prior good-faith bargaining is a prerequisite to a
lawful impasse, the Respondent's subsequent unilateral
implementation of its decision also violated Section
8(a)(5). Maine & Shipbuilding Workers v. NLRB, 320F.2d 615, 621 (3d Cir. 1965); Taft Broadcasting Co.,163 NLRB 475, 478 (1967), petition for review denied
sub nom. Television Artists AFTRA v. NLRB, 395 F.2d622 (D.C. Cir. 1968).Respondent here violated its obligation to bargain in goodfaith by refusing the Union's request for information. There
was no lawful impasse and Respondent's subsequent unilat-
eral action also violated the Act.The amended complaint alleges as follows:Since about March 8, 1993, Respondent ... has
failed and refused to furnish the Union with [financial
and product] ... information requested by it [orally

and by letter] [which information is necessary for and
relevant to, the Union's performance of its duties as the
exclusive collective-bargaining representative of the
unit]....About March 5, 1993, Respondent, by letter, notifiedthe Union of its intent to discontinue its manufacturing
operations at its Dayton, Ohio facility and subsequently
relocated that operation to Columbus, Ohio ... with-

out prior notice to the Union and without affording the
Union an opportunity to bargain with Respondent with
respect to this conduct.About March 4 and 8, 1993, Respondent and theUnion met for the purpose of bargaining about oper-
ational changes that were initially proposed by Re-
spondent at a March 4, 1993 meeting [and] ... [s]ince

about March 4, 1993, the Union has requested that Re-
spondent bargain collectively about [these matters].[Since March 4, 1993] Respondent engaged in thefollowing conduct: (1) failed and refused to provide the
Union with the [above-described] information ...

which is necessary for, and relevant to its performance
of its collective-bargaining duties; (2) threatened to
close its Dayton, Ohio facility if the Union rejected the
proposition of having an independent firm screen bar-
gaining unit employees for a limited number of jobs
that would come as a result of Respondent's Dayton,
Ohio operations being severely curtailed; (3) acted uni-
laterally in making a decision to relocate its Dayton,
Ohio facility to Columbus, Ohio, while simultaneously
leading the Union to believe that it was working to bar-
gain about issues that would facilitate a restructuring of
the Dayton, Ohio operation; (4) demonstrated an un-
willingness to consider any of the Union's proposals
relative to its Dayton, Ohio facility being restructured;
(5) insisted upon its proposal being the only matter on
the bargaining table; and (6) failed after March 8, 1993
to make itself available to meet with the Union for pur-poses of bargaining about matters that would facilitatethe restructuring of Respondent's Dayton, Ohio facility.By its overall conduct, including the conduct de-scribed above, Respondent has failed and refused to
bargain in good faith with the Union as the exclusive
collective-bargaining representative of the Unit.And [b]y the conduct described above, Respondenthas been failing and refusing to bargain collectively and
in good faith with the exclusive collective-bargaining
representative in violation of Section 8(a)(1) and (5) of
the Act.Respondent has violated the Act as alleged in the amendedcomplaint as set forth above.25CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section (6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By or about March 5, 1993, notifying the Union of its,the Company's, intent to discontinue its manufacturing oper-
ations at its Dayton, Ohio facility and subsequently relocat-
ing that operation to Columbus, Ohio, without prior notice to
the Union and without affording the Union an opportunity to
bargain with Respondent with respect to this conduct re-
spondent violated Section 8(a)(5) and (1) of the Act.4. By the following conduct, which occurred since March4, 1993, Respondent violated Section 8(a)(5) and (1) of the
Act:(a) failing and refusing to provide the Union with theinformation which is necessary for, and relevant to its
performance of its collective-bargaining duties; (b)
threatening to close its Dayton, Ohio facility if the
Union rejected the proposition of having an independ-
ent firm screen bargaining unit employees for a limited
number of jobs that would come as a result of Re-
spondent's Dayton, Ohio operations being severely cur-
tailed; (c) acting unilaterally in making a decision to re-
locate its Dayton, Ohio facility to Columbus, Ohio,
while simultaneously leading the Union to believe that
it was working to bargain about issues that would fa-
cilitate a restructuring of the Dayton, Ohio operation;
(d) demonstrating an unwillingness to consider any of
the Union's proposals relative to its Dayton, Ohio facil-
ity being restructured; (e) insisting upon its proposal
being the only matter on the bargaining table; and (f)
failing after March 8, 1993, to make itself available to
meet with the Union for purposes of bargaining about
matters that would facilitate the restructuring of Re-
spondent's Dayton, Ohio facility.5. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act. 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(5)
and (1) of the Act, Respondent shall be ordered to cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act.Regarding the remedy herein, the General Counsel, onbrief, contends as follows:The usual remedy for failing to bargain about a deci-sion to close a facility and transfer work elsewhere is
to order the employer to restore the status quo ante,
bargain about the decision and reinstate and make
whole the employees who lost jobs as a result of the
unlawful conduct. Reece Corp., supra at 453 citingPark-Ohio Industries, 257 NLRB 413 (1981), enfd. 702F.2d 624 (6th Cir. 1983). However, the Board will not
order restoration of the status quo if such a remedy
would be ``unduly burdensome.'' Lear Siegler, Inc.,295 NLRB 857 (1989). Counsel for the General Coun-
sel submits that it would not be unduly burdensome in
the instant case to order restoration of the status quo.
Respondent retains its Dayton, Ohio facility which con-
tains ample space to restore the manufacturing oper-
ations. Its sole tenant leases only a portion of the space
on a month-to-month basis. Respondent operates in Co-
lumbus, Ohio pursuant to a lease with a third year es-
cape clause. (It is likely by the time an ultimate deci-
sion is rendered that Respondent will be substantially
closer to an ability to exercise its escape rights.) Re-
spondent purchased only one new piece of equipment
for the Columbus facility and that was similar to a ma-
chine it had previously owned, so it appears the pur-
chase was merely for replacement. As admitted by Co-
lumbus, there is no reason why Respondent could not
implement a self-directed work force at the Dayton
plant.Respondent's controller, Mike Breh, claimed that itwould cost Respondent over 2 million dollars to relo-
cate the plant. Respondent's Exhibit 12 purports to in-
clude costs attributable to relocation. It is submitted that
only a small portion of these would be incurred....In sum, the costs presented are wildly exaggerated. The
holding and intent of the decision in Lear Siegler,supra, shows that the Board contemplates a ``two
bites'' approach to a restoration remedy, that is the
Board may permit Respondent to introduce at the com-
pliance stage evidence relevant to the appropriateness
of the restoration remedy. This comports with the
Board's usual policy of leaving the details of the rem-
edy to the compliance process. It is conceded that any
restoration order may be subject to this caveat. In the
event it is found that restoration would be unduly bur-
densome, it is alternatively requested that the Adminis-
trative Law Judge order the reinstatement of Dayton
employees to the Columbus facility consistent with the
Board's orders in Roy-Type Division, Triumph-Adler-Royal, Inc., 298 NLRB 609 (1990) and Reece Corp.,supra. The Dayton and Columbus facilities are within
a reasonable distance of one another.And Respondent, on brief, contends as follows:An order to restore the status quo ante is inappropri-ate where the plant closing was economically moti-
vated, and reopening of the plant would be unduly bur-
densome. See Olivetti Office U.S.A. v. NLRB, 926 F.2d181 (2d Cir. 1991); Triumph-Adler Royal, Inc., 298NLRB 609 (1990); Arrow Automotive Industries, 284NLRB No. 57 (1987). [284 NLRB 487.]Here, it is undisputed that the Company made its de-cision to close the Dayton plant strictly for the eco-
nomic reasons brought on by declining business levels.
[Tr. p. 258.]Furthermore, a number of conditions militate againstreopening the Dayton plant. Robert Columbus and Mike
Breh testified that the production area space in Dayton
has been leased by another company; some of the
equipment at the Dayton plant was sold; some new
equipment had been purchased for the Columbus oper-
ations; the Company has signed a three-year lease on
the Columbus facility; and, for several years before re-
location, the Company has sustained substantial finan-
cial losses in excess of three million dollars. [Tr. pp.
223±227, 259, 362±367, R. Exh. 12.]A requirement that the Company shut down the Co-lumbus operations and reopen the Dayton plant would
cost the Company $2,113,447.00. [Tr. pp. 362±367, R.
Exh. 12.] Such requirement would be excessively bur-
densome for a company with sales of only seven mil-
lion dollars a year. [Footnote omitted.]Taking the last case cited by Respondent, Arrow, supra at489, it is noted that there the respondent demonstrated that
when it decided to close the involved plant in 1981 ``it had
been losing money since 1977 had lost over $1 million the
previous year, and was losing more money in 1981 because
of .... 
[a] strike.'' While here, except for the strike, Re-spondent's claimed financial plight is seemingly similar to
the situation in Arrow, supra, here Respondent refused tosupply the financial information to the Union. And at the
hearing herein it failed to substantiate its claims that it had
been losing money at Dayton for a number of years. Evi-
dence of record that Columbus claimed during negotiations
that Respondent lost $1 million the year prior to the reloca-
tion is credited. In other words, I find that Columbus did
make this claim. But once again Respondent failed to sub-
stantiate this claim by providing the Union with financial in-
formation or introducing financial documentation at the hear-
ing herein. Accordingly, Arrow, supra involved a situationdifferent from the one at hand.Similarly in Triumph-Adler-Royal, supra, the administra-tive law judge was able to find that for several years prior
to the relocation, the respondent in that proceeding had sus-
tained substantial financial losses and the relocation itself
cost the respondent in excess of $4 million. Also, the Board
pointed out in that case that there was a long passage of time
since the initial relocation and if respondent were required to
return to the original plant it would still be faced with a re-
moval of environmental concerns and the problems which
had previously affected its operations at the original plant.
Instead of requiring the respondent there to reestablish its
original operations, the Board, as here pertinent, ordered the
respondent to offer unit employees reinstatement to their
former position, at the facilities to which respondent there 163ELLIOTT TURBOMACHINERY CO.unlawfully transferred unit work, making them whole bypaying them either what they would have normally earned
from the date of their termination to the date of the offer of
reinstatement or, for those who do not relocate, until the date
they secured substantially equivalent employment with other
employers. Even this, however, was not acceptable to the in-
volved circuit court of appeals for, on appeal, the court in
Olivetti, supra, which was the successor in interest to Tri-umph-Adler Royal, Inc., held as follows, at 189±190:Finally, we must review the reasonableness of theBoard-ordered remedy. Approaching this issue, we can-not turn a blind eye to the extensive administrative
delay by the Board, and we believe that enforcement of
the Board's remedy more than six years after the mis-
conduct would truly ``mock reality.'' Emhart Indus-tries, Hartford Division v. NLRB, 907 F.2d 372, 380(2d Cir. 1990).....
At this juncture it would be draconian to force theCompanyÐwhich has experienced a drastic change in
its operations and personnel requirementsÐto comply
with the Board's remedy. While we recognize that de-
terrence is a valid objective of Board-ordered remedies,
an order, such as the present one, that becomes ``penal
or confiscatory'' because of the Board's delay goes be-
yond any legitimate remedial purpose of the Act.We might be expected to remand this case to theBoard for further proceedings to impose a proper rem-
edy. In light of the history of this case, however, we
do not wish to return the parties to what has been aptly
described as ``a new dimensionÐone where time has
little meaning.'' Emhart Industries, 907 F.2d at 378(quoting House Committee on Government Operations,Delay, Slowness in Decision Making, and the Case
Backlog at the National Labor Relations Board, H.R.Rep. No. 1141, 98th Cong., 2d Section 16 (1984)). It
would be a grave injustice to prolong this matter. We
therefore exercise our authority under Section 10(e) of
the Act to modify the Board's remedy.429 U.S.C.§160(e).
As previously stated, the wrong committed here wasthe refusal to bargain in good faith. The Board's back-
pay order requires that the Company pay bargaining
unit workers back pay for the past six-plus years, and
until that point in the future that they are either rein-
stated or obtain ``substantially equivalent employment.''
This order is unreasonable because it assumes that, had
the parties negotiated, those negotiations would have
continued for 6 years, and possibly into the future. See
Sure-Tan, 467 U.S. at 900, 104 S.Ct. at 2813 [``remedymust be sufficiently tailored to expunge only the actual,and not merely speculative, consequences''] [Emphasisin original.]; cf. Carpenter Sprinkler, 605 F.2d at 69(Board's order not enforced where certain assumptions
by the Board regarding the equity of its remedy were
incorrect). We agree with the Company that the remedy
should be limited to back pay for a reasonable period
of time in which the parties should have bargained over
the work transfer decision.....Finally, reinstatement of all bargaining unit employ-ees is also an unjust remedy here. In the years interven-
ing between the Company's unfair labor practice and
the Board's final remedy, the internal structure of the
Company has changed to such a degree as to make re-
instatement not only unreasonable but unrealistic. See
Fibreboard, 379 U.S. at 216 and fn. 10, 85 S.Ct. at 406& fn. 10 (unduly burdensome remedial order should not
be enforced).4We agree with the Board's decision not to order the Company toreturn its operations to Connecticut as such an order would be unduly
burdensome. See. Fibreboard, 379 U.S. at 216, & fn. 10, 85 S.Ct. at406 & fn. 10.As is obvious, Olivetti did not deal with the same situationas the one at hand.For the reasons specified by General Counsel, as set forthabove, I do not believe that it has been demonstrated that it
would be unduly burdensome for Respondent to restore the
status quo ante to insure meaningful bargaining. Accordingly,
Respondent will be ordered to reestablish its manufacturing
operations at its Dayton, Ohio facility. It will also be ordered
to bargain with the Union with respect to the matters in-
volved in this proceeding and to furnish the Union with the
financial and product information it sought in March 1993.In order to recreate the status quo ante Respondent will beordered to offer to those unit employees who were termi-
nated when the involved operation was relocated to Colum-
bus immediate and full reinstatement to their former or sub-
stantially equivalent positions in Dayton without prejudice to
their seniority or other rights, replacing if necessary any
former supervisor or employee hired and who was placed in
the unit to perform the work previously performed by these
employees who were terminated at the Dayton facility when
unit work was relocated to Columbus. Respondent should
make unit employees who were terminated when Respondent
relocated unit work to Columbus whole for any loss of earn-
ings and other benefits suffered by payment to them of a
sum of money equal to that which normally would have been
earned rom the date of termination to the date of Respond-
ent's offer of reinstatement. Such amounts hall be computed
in the manner prescribed in F.W. Woolworth Co
., 90 NLRB289 (1950), and shall be reduced by net interim earnings,
with interest computed in accordance with New Horizons forthe Retarded, 283 NLRB 1173 (1987). If there are not a suf-ficient number of jobs or all the employees to be offered re-
instatement, the Respondent shall place the names of those
for whom jobs are not available on a preferential list in the
order of their seniority, and hereafter offer them reinstate-
ment before other persons are hired. Employees offered rein-
statement shall be allowed a reasonable period of time foraccepting such offers.It will further be recommended that Respondent preserveand make available to the Board, or its agents, on request,
all payroll records and reports, and all other records nec-
essary and useful to determine the amount of backpay due
and rights of reinstatement under the terms of this decision.
In addition, Respondent will be directed to post the attached
notice. 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.27If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended26ORDERThe Respondent, Elliott Turbomachinery Company, Inc.,Dayton and Columbus, Ohio, its agents, successors, and as-
signs, shall1. Cease and desist from
(a) Notifying the Union of Respondent's intent to dis-continue its manufacturing operations at its Dayton, Ohio fa-
cility and subsequently relocating that operation to Colum-
bus, Ohio, without prior notice to the Union and without af-
fording the Union an opportunity to bargain with Respondent
with respect to this conduct.(b) Failing and refusing to provide the Union with the fi-nancial and product information that is necessary for, and
relevant to, its performance of its collective-bargaining du-
ties.(c) Threatening to close its Dayton, Ohio facility if theUnion rejected the proposition of having an independent firm
screen bargaining unit employees for a limited number of
jobs that would come as a result of Respondent's Dayton,
Ohio operations being severely curtailed.(d) Acting unilaterally in making a decision to relocate itsDayton, Ohio facility to Columbus, Ohio, while simulta-
neously leading the Union to believe that it was working to
bargain about issues that would facilitate a restructuring of
the Dayton, Ohio operation.(e) Demonstrating an unwillingness to consider any of theUnion's proposals relative to its Dayton, Ohio facility being
restructured.(f) Insisting on its proposal being the only matter on thebargaining table.(g) Failing after March 8, 1993, to make itself availableto meet with the Union for purposes of bargaining about
matters that would facilitate the restructuring of Respond-
ent's Dayton, Ohio facility.(h) Failing and refusing by its overall conduct, includingthe conduct described above, to bargain in good faith with
the Union as the exclusive collective-bargaining representa-
tive of the unit.(i) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Reestablish its manufacturing operations at its Dayton,Ohio facility.(b) Bargain with the Union with respect to the matters in-volved in the proceeding and to furnish the Union with the
financial and product information it sought in March 1993.(c) Offer to those unit employees who were terminatedwhen the involved operation was relocated to Columbus,
Ohio, immediate and full reinstatement to their former or
substantially equivalent positions in Dayton, Ohio, without
prejudice to their seniority or other rights, replacing if nec-essary any former supervisors or employees hired and whowas placed in the unit to perform the work previously per-
formed by those unit employees who were terminated the
Dayton, Ohio facility when unit work was relocated to Co-
lumbus and make unit employees who were terminated when
Respondent relocated unit work to Columbus whole for any
loss of earnings and other benefits suffered in the manner setforth in the remedy section of this decision. If there are not
a sufficient number of jobs for all the employees to be of-
fered reinstatement, the Respondent shall place the names of
those for whom jobs are not available on a preferential list
in the order of their seniority, and thereafter offer them rein-
statement before other persons are hired. Employees offered
reinstatement shall be allowed a reasonable period of time
for accepting such offers.(d) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this
Order.(e) Post at its Dayton and Columbus, Ohio facilities, cop-ies of the attached notice marked ``Appendix D.''27Copiesof the notice, on forms provided by the Regional Director for
Region 9, after being duly signed by Respondent's author-
ized representative, shall be posted by it immediately upon
receipt thereof, in conspicuous places, including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by respondent to insure that said no-
tices are not altered, defaced, or covered by any other mate-
rial. Respondent will also mail a copy of the notice to em-
ployees who were terminated at Dayton, Ohio when the bar-
gaining unit work was transferred to Columbus, Ohio.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIX AUNION PRESENTATIONMARCH 4, 1993OPENINGÐCHUCK DUNLEVYDuring the presentation by Joe Smith on February 19, hepointed out the severity of the financial position of our Day-
ton manufacturing operations. Elliott Management has made
it clear that it is no longer acceptable for the Dayton oper-
ation to lose money. As a result, a plan must be prepared
and presented to Elliott Management which guarantees ac-
ceptable levels of profitability beginning this June (the first
month of the new fiscal year) if the Dayton plant is to re-
main open.During his presentation, Joe asked for your input and sug-gestions as to how we might make the operation profitable.
We thank all of those who took the time to put their ideas 165ELLIOTT TURBOMACHINERY CO.in writing or took the time to tell Joe personally what theyfelt should be done. We have spent many hours exploring
ideas on how to improve our performance and profitability.As we consider these ideas, it is apparent that there arethree options:1. Stay here and do nothing.2. Make the necessary changes to make this oper-ation profitable.3. Close the facility.One is not an option that we can consider. Elliott Manage-ment has made that clear. We must develop a plan to make
this operation profitable beginning in June of this year. Cur-
rent business levels and methods of operation provide no
hope for profitability in the near future.Option twoÐto make the necessary changes to make theoperation profitableÐis where most of our efforts have been
spent in the past months. As Joe pointed out in his presen-
tation, ``If we are still here in six months, we will be a to-
tally different company.'' This statement became shockingly
clear as we considered the vast, company-wide changes
needed to make this dramatic turnaround a reality. The re-
quired levels of change far exceed any and all initial expecta-
tions.Option three involves closing the Tuttle Avenue manufac-turing operations. This was initially considered to be the
most extreme circumstance, and therefore the last to be con-
sidered. However, given the extensive and severe changes re-
quired to return to profitability, it could very well be the
only viable alternative. As a result, it is our intention to in-
form you today of the Company's tentative decision to dis-
continue manufacturing operations at the Tuttle Avenue loca-
tion in sixty (60) days. In his way, if we are unsuccessful
in agreeing upon a plan for the operation, you will be in-
formed of our intentions.While the size of our operation does not require us tocomply with Federal WARN Laws, it is our intent to give
60 days notice. Letters to all employees and State/Local
agencies as required by WARN, will be sent in the near fu-
ture.Now, we would like to share with you the nature ofchange required to return the Ohio Operation to profitability
and keep the plant in Dayton. This represents the current
basis for the profitability Assurance Plan which has been pre-
sented to Elliott management. Our efforts in the coming days
will be to enhance his plan while determining if there is a
basis for agreement with the Union. While we are announc-
ing a tentative decision to lose, we want to earnestly explore
the possibility of keeping manufacturing here at this location.
This can only be done if agreement can be reached on the
dramatic level of change that will assure future profitability
regardless of fluctuating business conditions. This will also
require significant change in many provisions of our current
Labor Agreement.Before we begin this presentation, I must ask you to doseveral things. We know that you may not like what you are
about to see or hear. However, if we are to be successful,
you must leave here with a clear understanding of exactly
what we are proposing. We therefore ask that you view this
presentation as if we are beginning a new business. You
must try to keep an open mind about what we are proposing
and why we are proposing it. Try not to view it in light ofhow things are done today. It will not make sense from thatstandpoint. If you become defensive with any single point,
you will not be able to properly understand subsequent
points.Once we have completed our presentation, we will answerany clarification questions. Once your clarification questions
have been answered, we will set a date for our next meeting
and then adjourn to give you a chance to discuss our pro-
posal.Before we proceed, do you have any questions on whathas been covered to this point? It is important to us that you
ask about anything that you do not understand or are unsure
of.Let's look at our plan.APPENDIX BPRESENTATION TO UNIONMARCH 4, 1993PRESENTER DUNLEVYCLOSING REMARKSI would like to summarize what we have discussed todayso that we have an understanding for our next meeting. This
will also serve as one final opportunity for you to ask any
clarification questions that you may have.Point 1. We have announced to you the Company's ten-tative decision to close the Dayton Manufacturing operations.Point 2. We have explained the dramatic change requiredin our method of operation to return to profitability regard-
less of Business levels. We are offering you the opportunity
to accept these changes and to identify other changes- condi-
tions of equal or greater benefit, in an effort to keep manu-
facturing operations here.Point 3. In the absence of mutual agreement in the comingdays, we have informed you of the Company's decision to
provide 60 day notification of the closing of manufacturing
operations to all Industrial Tool Division employees.I know today has been tough. But, the market conditionsare tough. There is very little indication that any aspect of
todays' Tube Tool or Burnishing markets are going to im-
prove in the near future. We must become more competitive
and more aggressive if we are to survive.The plan that was presented today is one that must bemade if we are to survive as a company. While this plan rep-
resents dramatically fewer jobs than today, it provides the
opportunity to survive as a viable, competitive company and
it provides the opportunity for future growth and future jobs.
We would like for that opportunity to exist here. We hope
you will focus on that future potential as we work together
in the coming days to determine the future of the Industrial
Tool Division.You must understand that we are not looking for conces-sions in wages or fringes. However, we do need major
changes in the Contract language. Also, realize that the key
elements of our plan are solid. We cannot negotiate away
from this plan. If you cannot accept this plan, then do not
come back with 100 points to bargain away from the plan.
Time is of the essence. We must not waste time on matters
that are not supportive of our efforts to return to profitability. 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Are there any other questions before we discuss the datefor our next meeting?Velmer, can we meet again Monday the 8th?APPENDIX CDirect Labor People335
Indirect Labor People7

TOTAL42
COLUMBUS PLANT COSTSRelocation Mach/Invent$56,704
BUILDING PREP.Electric$27,000
Air Compressor$5,000
COLUMBUS RENT FROM JAN. 94ÐAPRIL 96Jan. 94ÐApril 95$72,800
May 1, 1995ÐApril 96$58,500

Early Termination Penalty$25,000

TOTAL$156,300
COLUMBUS COST$245,004
DAYTON PLANT COSTSBUILDING PREP.Electric$27,000
Air Compressor$7,500

TOTAL$34,500
Loss of Rental Income$14,000
Capital Equip. Replacement Costs$90,000
DAYTON COSTS$138,500
LABOR COSTSWAGESDirect Labor People$952,952
Indirect Labor People$190,590

TOTAL$1,143,542
One Week Lost Absorbtion$37,977
During RelocationFRINGESGroup Insurance$234,565
Comp. Insurance$22,496

Social Security$90,093

Unemployment$21,500

Pension$5,010

Employee Savings Plan$10,442

TOTAL$384,106
Terminate Current Columbus People($119,000)
Fringe Benefits($39,971)

Outside Service($52,000)

Severance($4,577)

TOTAL($206,394)
Severance/Vacation/Etc.$219,272
FISCAL 1993Rework$78,430
Scrap$143,598

TOTAL$222,028
FISCAL 1994Rework$14,006
Scrap$56,582

TOTAL$70,588
IMPACT$151,440

TOTAL COST IMPACT$2,113,447
APPENDIX DNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
notify Local Lodge 225, District Lodge 34of the International Association of Machinists and Aerospace
Workers, AFL±CIO±CLC of our intent to discontinue manu-
facturing operations at our Dayton, Ohio facility and subse-
quently relocate that operation without prior notice to the
Union and without affording the Union an opportunity to
bargain with Respondent with respect to this conduct.WEWILLNOT
fail and refuse to provide Local Lodge 225,District Lodge 34 of the International Association of Machin-
ists and Aerospace Workers, AFL±CIO±CLC with the finan-
cial and product information which is necessary for, and rel-
evant to its performance of its collective-bargaining duties.WEWILLNOT
threaten to close our Dayton, Ohio facilityif Local Lodge 225, District Lodge 34 of the International
Association of Machinists and Aerospace Workers, AFL±
CIO±CLC rejects the proposition of having an independent
firm screen bargaining unit employees for a limited number
of jobs that would come as a result of our Dayton, Ohio op-
erations being severely curtailed.WEWILLNOT
act unilaterally in making a decision to relo-cate our Dayton, Ohio facility while simultaneously leading
Local Lodge 225, District Lodge 34 of the International As-
sociation of Machinists and Aerospace Workers, AFL±CIO±
CLC to believe that we are working to bargain about issues
that would facilitate a restructuring of the Dayton, Ohio op-
eration.WEWILLNOT
demonstrate an unwillingness to considerany of the proposals of Local Lodge 225, District Lodge 34
of the International Association of Machinists and Aerospace
Workers, AFL±CIO±CLC relative to our Dayton, Ohio facil-
ity being restructured.WEWILLNOT
insist on our proposal being the only matterat the bargaining table.WEWILLNOT
fail to make ourselves available to meetwith Local Lodge 225, District Lodge 34 of the International
Association of Machinists and Aerospace Workers, AFL±
CIO±CLC for purposes of bargaining about matters that 167ELLIOTT TURBOMACHINERY CO.would facilitate the restructuring of Respondent's Dayton,Ohio facility.WEWILLNOT
fail and refuse to bargain in good faith withLocal Lodge 225, District Lodge 34 of the International As-
sociation of Machinists and Aerospace Workers, AFL±CIO±
CLC as the exclusive collective-bargaining representative of
the unit.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
reestablish our manufacturing operations at ourDayton, Ohio facility.WEWILL
bargain with Local Lodge 225, District Lodge 34of the International Association of Machinists and Aerospace
Workers, AFL±CIO±CLC with respect to the matters in-volved in this proceeding and will furnish to Local Lodge
225, District Lodge 34 of the International Association of
Machinists and Aerospace Workers, AFL±CIO±CLC the fi-
nancial and product information it sought in March 1993.WEWILL
offer to those unit employees who were termi-nated when the involved operation was relocated to Colum-bus, Ohio, immediate and full reinstatement to their formeror substantially equivalent positions in Dayton, Ohio, without
prejudice to their seniority or other rights, replacing if nec-
essary any former supervisors or employees hired and placed
in the unit to perform the work previously performed by
those unit employees who were terminated the Dayton, Ohio
facility when unit work was relocated to Columbus and WEWILLmake unit employees who were terminated when we re-located unit work to Columbus whole for any loss of earn-
ings and other benefits suffered. If there are not a sufficient
number of jobs for all the employees to be offered reinstate-
ment, then we shall place the names of those for whom jobs
are not available on a preferential list in the order of their
seniority, and thereafter offer them reinstatement before other
persons are hired. Employees offered reinstatement will be
allowed a reasonable period of time for accepting such of-
fers.ELLIOTTTURBOMACHINERYCOMPANY, INC.